

SERIES B CONVERTIBLE PREFERRED STOCK SECURITIES
PURCHASE AGREEMENT
 
by and between
 
CHINA NEW ENERGY GROUP COMPANY
 
and
 
CHINA HAND FUND I, LLC
 
As of April 30, 2009

 
 

--------------------------------------------------------------------------------

 

Table of Contents


ARTICLE I AUTHORIZATION AND SALE OF SECURITIES
 
2
       
1.1
Authorization.
 
2
1.2
Issuance and Sale of Shares and Warrants.
 
2
1.3
Payment of the Purchase Price
 
2
1.4
Stockholder Rights
 
2
      ARTICLE II THE CLOSING  
3
     
2.1
The Closing
 
3
2.2
Deliveries at the Closing
 
3
        ARTICLE III CONDITIONS TO THE CLOSING  
4
     
3.1
Conditions to Obligation of Purchaser
 
4
3.2
Conditions to Obligations of the Company
 
6
        ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY  
7
     
4.1
Organization and Good Standing
 
7
4.2
Capital Structure;
 
7
4.3
Power, Authorization and Validity
 
8
4.4
Noncontravention
 
9
4.5
Title to Personal Property and Assets.
 
9
4.6
Subsidiaries.  (a)
 
10
4.7
Financial Statements;
 
11
4.8      No Other Liabilities; Reserves.  To the Knowledge of the Company, the
Company and its Subsidiaries have no debts, liabilities, or obligations in a
material amount, either individually or in the aggregate, of any nature, whether
accrued, absolute, contingent, or otherwise, and whether due or to become due,
that are not reflected or reserved against in the Financial Statements, which
are required to be disclosed or which would cause a Material Adverse Change.  To
the Knowledge of the Company, the reserves, if any, reflected on the Financial
Statements, are adequate in light of the contingencies with respect to which
they are made.  There has been no material change in the Company's accounting
policies except as described in the notes to the Financial Statements.
 
11
4.9
Absence of Certain Changes and Events
 
11
4.10
Compliance with Laws
 
13
4.11
Permits
 
13
4.12
Real Property
 
14
4.13
Intellectual Property
 
15
4.14
Contracts
 
16
4.15
Taxes.
 
17
4.16
Employees
 
18
4.17
Employee Benefit Plans
 
19
4.18
Insurance
 
19
4.19
Compliance with Environmental Requirements
 
20
4.20
Litigation
 
20
4.21
No Brokers
 
20
4.22
Solvency
 
20
4.23
Related Party Transactions
 
20
4.24
Disclosure
 
21
4.25
Securities Act. Since March 31, 2008, t
 
21
4.26
Use of Proceeds.
 
22
4.27
SAFE Compliance.
 
22
      ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER  
22
       
5.1
Investment for Own Account
 
22

 

--------------------------------------------------------------------------------


 
5.2
No Registration
 
22
5.3
Accredited Investor
 
23
5.4
Power and Authority
 
23
5.5
No Approvals.
 
23
5.6
Noncontravention.
 
23
5.7
Disclosure of Information.
 
24
      ARTICLE VI CERTAIN COVENANTS  
24
     
6.1
Regulatory and Other Approvals
 
24
6.2
Information
 
24
6.3
Information Updates
 
25
6.4
Conduct of the Company.
 
25
6.5
Confidentiality
 
25
6.6
Reservation of Shares.
 
26
6.7
Compliance with Laws.
 
26
6.8
Employment Agreements.
 
26
6.9      No later than sixty (60) days following the Closing, the Company shall
enter into employment agreements with respect to the employees identified on
Schedule 6.8 attached hereto in form and substance reasonably satisfactory to
Purchaser.
 
26
6.10
Listing, Securities Exchange Act of 1934 and Rule 144 Requirements.
 
26
6.11
Directors. Within 60 days following
 
27
the Closing Date, the Company shall have increased the size of the Board to
seven (7) and shall cause the appointment of the majority of the Board of
Directors to be “independent directors,”. as defined by the rules of the
American Stock Exchange Company Guide.  Purchaser, together with the holders of
Series A Preferred Stock, shall have the right to nominate an aggregate of four
(4) members to the Board of Directors and, at the option of Purchaser and
holders of Series A Preferred Stock, to the board of directors of any
Subsidiaries (including the Chairman of the Board of Directors of the Company or
any Subsidiaries) upon Closing. A majority of the Board of Directors shall be
(A) familiar with the oil and gas industry, and (B) based in the United States
and available to act as the Company’s spokesperson to the US markets in the
absence of the senior management members of the Company.  This covenant shall
expire once the Series B Purchasers own less than 25% of the Series B Shares
originally purchased hereunder.
 
27
6.12
   
27
(b)          As Purchaser is relying on such expected profit in making its
investment hereunder, and in order to attempt to make whole Purchaser in the
event these numbers are not met,
 
29
       
ARTICLE VII
 
33
       
7.1
Termination of Agreement
 
33
7.2
Effect of Termination
 
34
      ARTICLE VIII INDEMNITY  
34
     
8.1
Survival
 
34
8.2
Indemnity.
 
34
8.3
Procedures
 
35
      ARTICLE IX MISCELLANEOUS  
36
     
9.1
Legend
 
36
9.2
Removal of Legend and Transfer Restrictions
 
36
9.3
Waivers and Amendments
 
36
9.4
Governing Law
 
37
9.5
Dispute Resolution
 
37
9.6
Successors and Assigns
 
37
9.7
Entire Agreement
 
38
9.8
Notices, etc.
 
38
9.9
Severability
 
39
9.10
Expenses.
 
39
9.11
Titles and Subtitles
 
39

 
ii

--------------------------------------------------------------------------------


 
9.12
Counterparts; Facsimile Signatures
 
39
9.13
No Strict Construction
 
39

 
Exhibits
 
Exhibit A
Certain Definitions
Exhibit B
Series B Certificate of Designations
Exhibit C
Form of Warrant
Exhibit D
Amended and Restated Registration Rights Agreement
Exhibit E
Series B Securities Escrow Agreement
Exhibit F
Closing Escrow Agreement
Exhibit G
Disclosure Schedules



List of Schedules

 
iii

--------------------------------------------------------------------------------

 


SERIES B CONVERTIBLE PREFERRED STOCK
 
SECURITIES PURCHASE AGREEMENT
 
THIS SERIES B CONVERTIBLE PREFERRED STOCK SECURITIES PURCHASE AGREEMENT (this
“Agreement”), dated as of April 30, 2009, is entered into by and between China
New Energy Group Company, a Delaware corporation (the “Company”), China Hand
Fund I, LLC, a limited liability company organized and existing under the laws
of the State of Delaware (“China Hand”, together with its successors and
assigns, the “Purchaser”, together with the Company, each a “Party” and
collectively the “Parties”). Certain capitalized terms used in this Agreement
are defined in Exhibit A attached hereto.
 
WHEREAS, the Company consummated a private financing transaction pursuant to
a  Series A Convertible Preferred Stock Securities Purchase Agreement, dated as
of August 8, 2008, by and between the Company and China Hand (the “Series A
Securities Purchase Agreement”), pursuant to which the Company issued and sold
to the purchaser thereunder, for an aggregate purchase price of $9,000,000,
1,857,373 shares of Series A Convertible Preferred Stock of the Company, par
value $0.001 per share having the rights, preferences and designations as set
forth in the Certificate of Designations of Preferences, Rights and Limitations
of Series A Convertible Preferred Stock dated as of August 20, 2008 (the “Series
A Certificate”) and warrants to purchase 13,001,608 shares of its common stock,
par value $0.001 per share, at an initial exercise price of $0.187 per share
(subject to adjustments) for a period of five (5) years following the date of
their issuance (the Series A Securities Purchase Agreement, together with the
other transaction documents contemplated under the Series A Securities Purchase
Agreement that the Company entered into with China Hand and such other parties
signatories thereto in connection with the consummation of the transactions
contemplated under the Series A Securities Purchase Agreement are collectively
referred to as “Series A Financing Transaction Documents”; and the transactions
contemplated under the Series A Transaction Documents, the “Series A
Financing”.)
 
WHEREAS, Series A Financing contemplated an additional investment in the Company
by Purchaser in the amount of $5,400,000; and
 
WHEREAS, the Company desires to issue and sell to Purchaser, and Purchaser
desires to acquire, the securities specified herein, all on the terms and
subject to the conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions hereinafter set forth, the parties hereto mutually agree as follows:
 

--------------------------------------------------------------------------------


 
ARTICLE I
AUTHORIZATION AND SALE OF SECURITIES


1.1           Authorization.  The Company, on or prior to the Closing, shall
have authorized the issuance and sale of, in one or a series of transactions and
closings, pursuant to the terms and conditions provided herein, (i) an aggregate
of up to 1,479,213 shares of its Series B Convertible Preferred Stock, par value
$.001 per share (“Series B Preferred Stock”), having the rights, restrictions,
privileges and preferences set forth in the Certificate of Designations of
Preferences, Rights and Limitations of Series B Convertible Preferred Stock
attached hereto as Exhibit B (the “Series B Certificate”), and (ii) warrants to
purchase 11,722,077 shares of its common stock, par value $.001 per share
(“Common Stock”) at an initial exercise price of $0.187 per share (subject to
adjustments) for a period of five (5) years following the date of their
issuance, substantially in the form attached hereto as Exhibit C including
warrants issued hereunder and warrants to be issued to the placement agent in
connection with the transactions contemplated hereunder substantially in the
form attached hereto as Exhibit C.  The Series B Certificate has been, or prior
to the Closing shall have been, adopted by the Company’s Board of Directors (the
“Board of Directors”) and filed with the Delaware Secretary of State.
 
1.2                 Issuance and Sale of Shares and Warrants.  On the terms and
subject to the conditions contained in this Agreement, and in reliance on the
representations and warranties set forth in Article IV of this Agreement, at the
Closing, the Company will issue and sell to Purchaser, and Purchaser will
purchase from the Company, 1,116,388 shares of Series B Preferred Stock
(together with Make Good Escrow Shares (as defined below) and Listing Shares (as
defined below), collectively, “Series B Shares”) and warrants to purchase
7,814,719 shares of its Common Stock at an initial exercise price of $0.187 per
share (subject to adjustments) for a period of five (5) years following the date
of their issuance, substantially in the form attached hereto as Exhibit C (the
“Warrants”; shares of common stock issuable upon exercise of the Warrants, the
“Warrant Shares”) for an aggregate purchase price of Five Million Four Hundred
Thousand U.S. Dollars ($5,400,000) (the “Purchase Price”).
 
1.3                 Payment of the Purchase Price  At the Closing, Purchaser
shall pay the Purchase Price in immediately available funds by wire transfer to
the Company Account.
 
1.4                 Stockholder Rights.  The Series B Purchaser shall have the
rights specified in the (i) Series B Certificate, (ii) the Amended and Restated
Registration Rights Agreement, dated as of the date hereof, by and between the
Company and Purchaser, substantially in the form attached as Exhibit D hereto
(the “Amended and Restated Registration Rights Agreement”), (iii) the Series B
Securities Escrow Agreement, dated as of the date hereof, by and between the
Company and China Hand, substantially in the form attached as Exhibit E hereto
(the “Series B Securities Escrow Agreement”), and (iv) the Closing Escrow
Agreement by and among the Company and Purchaser, substantially in the form
attached hereto as Exhibit F hereto (the “Closing Escrow Agreement”, and
together with this Agreement, the Series B Certificate, the Amended and Restated
Registration Rights Agreement, the Series B Preferred Escrow Agreement and the
certificates, documents and instrument related to or contemplated by each of the
foregoing agreements, each a “Transaction Document” and collectively, the
“Transaction Documents”), each of which shall be executed and delivered by the
parties hereto and thereto as of the Closing.
 
2

--------------------------------------------------------------------------------


 
ARTICLE II
THE CLOSING
 
2.1                 The Closing.  The Closing shall take place at such time,
date and place as are mutually agreeable to by the Company and Purchaser.  The
date of the Closing is hereinafter referred to as the “Closing Date”.
 
2.2                 Deliveries at the Closing.  At or prior to the Closing:
 
(a)           the Company will deliver to Purchaser:
 
(i)           An executed Agreement with all exhibits and schedules attached
hereto;
 
(ii)           The certificates (in such denominations as Purchaser shall
request) for the Series B Preferred Stock and the Warrants (in such
denominations as Purchaser shall request);
 
(iii)           A copy of the Series B Certificate, filed with the Delaware
Secretary of State, as amended and in effect as of the Closing Date;
 
(iv)           Consent of the holders of Series A Preferred Stock representing
all of the shares of Series A Preferred Stock outstanding as of the date of the
Series B Certificate;
 
(v)           Certificates, as of the most recent practicable dates, (A) as to
the corporate good standing of the Company issued by the relevant office of the
Company’s jurisdiction of incorporation, and (B) as to the due qualification of
the Company as a foreign corporation issued by the relevant office of each
jurisdiction in which the Company is required to obtain such qualification;
 
(vi)           A certificate of the Company’s Secretary, dated as of the Closing
Date, attesting to and attaching copies of (A) the Certificate of Incorporation
of the Company, as amended (B) Series A and Series B Certificates, (C) the
By-laws of the Company, as amended, each in effect as of the date of the Closing
Date; and (D) the resolutions of the Board of Directors of the Company,
authorizing and approving all matters in connection with this Agreement, each of
the other Transaction Documents and the transactions contemplated hereby and
thereby, including without limitation the filing of the Certificates with the
Delaware Secretary of State;
 
(vii)           A certificate of an executive officer of the Company, dated as
of the Closing Date, attesting to the fact that the conditions set forth in
Section 3.1(d) have been satisfied;
 
(viii)          Each of the other Transaction Documents to which the Company is
a party duly executed by the Company;
 
3

--------------------------------------------------------------------------------


 
(ix)           An opinion from the Company’s legal counsel, Pillsbury Winthrop
Shaw Pittman LLP, concerning this Agreement and other Transaction Documents and
the transactions contemplated hereby and thereby that is reasonably satisfactory
to Purchaser;
 
(x)           An opinion from the Company’s legal counsel, Binda Law Firm
concerning the Company’s Subsidiaries in the People’s Republic of China (the
“PRC”) and the compliance status of the Company and certain of its shareholders
under the Laws of the PRC upon consummation of the transactions contemplated
hereunder and under the other Transaction Documents that is reasonably
satisfactory to Purchaser;
 
(xi)           Executed disbursement instructions pursuant to the Closing Escrow
Agreement;
 
(xii)           Copies of (i) all executive employment agreements which have not
been disclosed in the Company’s Form 10-K for the fiscal year ended  December
31, 2008  (the “10-K”), (ii) all past and present financing documents or other
documents where stock could potentially be issued or issued as payment, (iii)
all past and present material litigation documents which have not been disclosed
in the 10-K;  such other supporting documents and certificates as Purchaser may
reasonably request or as may be required pursuant to this Agreement or any
Transaction Documents.
 
(b)           Purchaser will deliver to the Company the Purchase Price, by wire
transfer to the Company Account, an executed copy of this Agreement and each of
the other Transaction Documents to which the Purchaser is a party.
 
ARTICLE III
CONDITIONS TO THE CLOSING
 
3.1                 Conditions to Obligation of Purchaser.  The obligation of
Purchaser to purchase the Series B Shares and the Warrants is subject to the
fulfillment, on or prior to the Closing Date, of the following conditions, any
of which may be waived by Purchaser in its sole discretion:
 
(a)           Deliveries at the Closing.  Each of the documents and other items
set forth in Section 2.2(a) shall have been delivered to Purchaser.
 
(b)           Series B Certificate. The Series B Certificate in the form of
Exhibit B attached hereto shall have been filed with the Secretary of State of
Delaware.
 
(c)           Escrow Shares.  The Company shall have caused the transfer agent
of the Company to issue and deliver the Make Good Escrow Shares and the Listing
Shares to the escrow agent under the Series B Securities Escrow Agreement to be
held in escrow pursuant to Sections 6.16 and 6.18 hereof and the terms and
conditions of the Series B Securities Escrow Agreement.
 
(d)           Representations and Warranties.  The representations and
warranties made by the Company on behalf of itself and its Subsidiaries in
Article IV hereof shall be true and correct in all respects as of the date of
this Agreement and as of the Closing Date, with the same effect as though made
as of the Closing Date, except that the accuracy of representations and
warranties that by their terms speak as of a specified date will be determined
as of such date.
 
4

--------------------------------------------------------------------------------


 
(e)           Performance of Obligations.  The Company shall have performed in
all material respects all obligations, covenants and agreements herein required
to be performed by it on or prior to the Closing.
 
(f)           No Material Adverse Change/Material Adverse Effect.   There shall
not have been any Material Adverse Effect, as determined by Purchaser in its
sole discretion, and no event shall have occurred that could reasonably be
expected to have a Material Adverse Effect.  The Company and its Subsidiaries
shall have conducted their business and operations in the ordinary course of
business consistent with past practice since December 31, 2008.
 
(g)           Consents and Waivers.  The Company shall have made all filings
with and notifications of Governmental Authorities required to be made in
connection with the execution and delivery of this Agreement and each other
Transaction Documents and the performance of the transactions contemplated
hereby and thereby.  The Company and Purchaser shall have received all
authorizations, waivers, consents and permits, in form and substance reasonably
satisfactory to Purchaser, including without limitation any necessary waivers
with regard to the change of control triggers or grant of options for Preferred
Stock set out in the Company’s employment agreements and any other notices,
consents and waivers required from all third parties (whether or not set forth
on Section 4.4(a) of the Disclosure Schedules), including without limitation
applicable Governmental Authorities, lessors, lenders, employees and contract
parties, required to permit the consummation of the transactions contemplated by
this Agreement and each of the other Transaction Documents, and to avoid a
breach, default, termination, acceleration or modification of any indenture,
loan or credit agreement or any other material agreement, contract, instrument,
mortgage, lien, lease, permit, authorization, order, writ, judgment, injunction,
decree, determination or arbitration award, as a result of, or in connection
with, the execution and performance of this Agreement and each of the other
Transaction Documents.
 
(h)           Proceedings Satisfactory.  All corporate and other proceedings
taken prior to or at the Closing in connection with the transactions
contemplated by this Agreement and each of the other Transaction Documents, and
all documents and instruments related thereto, shall be in form and substance
reasonably satisfactory to Purchaser and its counsel, and the issuance and sale
of the Securities hereunder shall be made in compliance with all applicable
federal and state laws.
 
(i)           No Violation or Injunction.  No action or proceeding by or before
any court or other Governmental Authority shall have been instituted or
threatened by any Person or Governmental Authority whatsoever which shall seek
to restrain, prohibit or invalidate the transactions contemplated by this
Agreement and each of the other Transaction Documents, or which might affect the
right of the Company to issue and sell the Securities to Purchaser.
 
(j)           Payment of Fees and Expenses.   The Company shall have paid all of
Purchaser’s reasonable legal fees and related expenses with respect to the
transactions contemplated by this Agreement and each of the other Transaction
Documents, up to US$100,000.
 
5

--------------------------------------------------------------------------------


 
(k)           No Suspension, Etc.  Quotation of the Common Stock shall not have
been suspended by the Commission or the OTC Bulletin Board (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, at any time prior to
the Closing Date, trading in securities generally as reported by Bloomberg
Financial Markets (“Bloomberg”) shall not have been suspended or limited, or
minimum prices shall not have been established on securities whose trades are
reported by Bloomberg, or on the New York Stock Exchange, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities, nor shall there have occurred any material outbreak or escalation
of hostilities or other national or international calamity or crisis of such
magnitude in its effect on, or any material adverse change in any financial
market which, in each case, in the judgment of Purchaser, makes it impracticable
or inadvisable to purchase the Series B Shares.
 
(l)           The Company shall have filed all forms, reports and documents set
forth on Section 4.24 of the Disclosure Schedules so that the Company is current
in its reporting obligations under the Securities Act and the Exchange Act, and
the rules and regulations of the Commission thereunder.
 
 
3.2                 Conditions to Obligations of the Company  The Company's
obligation to issue and sell the Series B Shares and the Warrants to Purchaser
at the Closing is subject to the fulfillment on or prior to the Closing Date of
the following conditions, any of which may be waived by the Company in its sole
discretion:
 
(a)           Payment of Purchase Price.  Purchaser shall have delivered to the
Company the Purchase Price as set forth in Section 2.2(b).
 
(b)           Representations and Warranties.  The representations and
warranties made by Purchaser in Article V hereof shall be true and correct in
all respects as of the date of this Agreement and as of the Closing Date, with
the same effect as though made as of the Closing Date, except that the accuracy
of representations and warranties that by their terms speak as of a specified
date will be determined as of such date.
 
(c)           Transaction Documents.  Purchaser shall have executed and
delivered each of the other Transaction Documents to which it is a party, in
each case in form and substance satisfactory to the Company.
 
(d)           Proceedings Satisfactory.  All corporate and other proceedings
taken prior to or at the Closing in connection with the transactions
contemplated by this Agreement and each of the other Transaction Documents, and
all documents and instruments related thereto, shall be in form and substance
reasonably satisfactory to the Company and its counsel, and the issuance and
sale of the Series B Shares and the Warrants hereunder shall be made in
compliance with all applicable federal and state laws.
 
6

--------------------------------------------------------------------------------


 
(e)           No Violation or Injunction.  No action or proceeding by or before
any court or other Governmental Authority shall have been instituted or
threatened by any Person or Governmental Authority whatsoever which shall seek
to restrain, prohibit or invalidate the transactions contemplated by this
Agreement and each of the other Transaction Documents, or which might affect the
right of the Company to issue and sell the Securities to Purchaser.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


In order to induce Purchaser to enter into this Agreement and consummate the
transactions contemplated hereby, the Company hereby makes to Purchaser the
representations and warranties contained in this Article IV on behalf of itself
and, where applicable, its Subsidiaries.  Such representations and warranties
are subject to the qualifications and exceptions set forth in the corresponding
Section of the Disclosure Schedules, attached hereto as Exhibit G and delivered
to Purchaser pursuant to this Agreement.  The Disclosure Schedules make explicit
reference to the particular representation or warranty (or Section of a
representation or warranty) as to which exception is taken.
 
4.1                 Organization and Good Standing.  The Company (a) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, and (b) is duly qualified or registered to do business
as a foreign corporation in each jurisdiction (i) listed on Section 4.1 of the
Disclosure Schedules and (ii) except where the failure to be so qualified or
licensed would not reasonably be expected to result in a Material Adverse
Effect.  The Company has provided to Purchaser complete and accurate copies of
the Certificate of Incorporation, as amended, and By-laws, as amended, of the
Company.
 
4.2                 Capital Structure; Outstanding Capital Stock.  As of the
Closing and after giving effect to the transactions contemplated hereby, the
authorized capital stock of the Company will consist of the following shares and
other rights and securities:
 
(i)           Preferred Stock.  A total of 10,000,000 authorized shares of
Preferred Stock (“Preferred Stock”), (i) of which 5,500,000 shares are
designated as Series A Preferred Stock, par value $0.001 per share, 2,461,018 of
which Series A Preferred Stock are issued and outstanding and (ii) of which
2,000,000 shares will be designated as Series B Preferred Stock, of which
1,479,213 shares (including 2009 Make Good Escrow Shares and Listing Shares)
will be issued and outstanding, immediately following the consummation of the
transactions contemplated hereby.
 
(ii)           Common Stock.  A total of 500,000,000 authorized shares of Common
Stock, par value $0.001 per share, of which 100,000,041 shares will be issued
and outstanding and 63,494,532 shares will be reserved for issuance of Warrant
Shares and Conversion Shares following the consummation of the transactions
contemplated hereby.
 
7

--------------------------------------------------------------------------------


 
(b)           Options, Warrants, Reserved Shares, Treasury Stock.  Except as set
forth on Section 4.2(b) of the Disclosure Schedules, there are no outstanding
subscriptions, options, warrants, agreements, arrangements, commitments or
rights of any kind (including conversion rights) for or relating to the issuance
by, or purchase or acquisition from, the Company of any shares of the Company's
capital stock or any securities convertible into or ultimately exchangeable or
exercisable for any shares of the Company's capital stock, or other similar
rights, including stock appreciation and phantom stock rights, nor is the
Company obligated in any manner to issue any shares of its capital stock or
other securities.  Except pursuant to this Agreement, a Transaction Document, or
a Series A Financing Transaction Document, the Company has no obligation to
purchase, redeem or otherwise acquire any of its capital stock or any securities
convertible into or ultimately exchangeable or exercisable for any shares of the
Company’s capital stock, or other similar rights.  As of the Closing, except as
set forth on Section 4.2(b) of the Disclosure Schedules or as permitted by a
Series A Financing Transaction Document, there are (A) no preemptive rights,
rights of first refusal, put or call rights or obligations or antidilution
rights with respect to the issuance, sale or redemption of the Company’s capital
stock, (B) no rights to have the Company’s capital stock registered for sale to
the public in connection with the laws of any jurisdiction, (C) no documents,
instruments or agreements relating to the voting of the Company’s voting
securities or restrictions on the transfer of the Company’s capital stock, or
(D) no agreements, documents or commitments (written or oral) of the Company
providing for the acceleration of vesting (or lapse of a repurchase right) upon
the occurrence of any event with respect to any outstanding securities, options,
warrants or other purchase rights.  The Company holds no shares of its capital
stock in its treasury.
 
(c)           Security Holders.  Section 4.2(c) of the Disclosure Schedules
contains a complete and accurate list of the names of all current stockholders
of the Company and all current holders of outstanding warrants, options, or
other rights ultimately exchangeable, exercisable or convertible for or into
capital stock, segregated by the type of security held by each such holder, the
amount of such security held by such holder, the exercise price, if any, for
such security, and in the case of securities exchangeable, exercisable or
convertible into Common Stock, the amount of Common Stock into which such
securities are exchangeable, exercisable or convertible.
 
(d)           Compliance with Securities Laws.  As of the Closing and after
giving effect to the transactions contemplated hereby, all of the issued and
outstanding securities of the Company will have been duly and validly authorized
and issued, and will be fully paid and non-assessable, free and clear of all
Liens (other than restrictions under any Transaction Documents, any Series A
Financing Transaction Document, or applicable federal and state securities
laws), and will have been offered, issued, sold and delivered in compliance with
applicable federal, state and foreign securities laws and not subject to any
preemptive rights which have not been waived.
 
4.3                 Power, Authorization and Validity.  The Company has the
corporate power, legal capacity and corporate authority to carry on its business
as presently conducted, to enter into and perform its obligations under this
Agreement and each of the other Transaction Documents to which it is a party,
and to carry out the transactions contemplated hereby and thereby, and to issue,
sell and deliver the Securities.
 
8

--------------------------------------------------------------------------------


 
(a)           The execution, delivery and performance by the Company of this
Agreement and each of the other Transaction Documents to which it is a party,
the sale, issuance and delivery of the Securities, have been duly and validly
approved and authorized by all necessary corporate action on the part of the
Company and its shareholders, if necessary.
 
(b)           This Agreement and each of the other Transaction Documents to
which it is a party have been duly executed and delivered by the Company and,
assuming due execution and delivery by the other parties thereto, constitute or
will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or
similar laws affecting creditors’ rights generally and general principles of
equity.
 
4.4                 Noncontravention.  The execution and delivery by the Company
of this Agreement and each of the other Transaction Documents to which it is a
party, the consummation by the Company of the transactions contemplated hereby
and thereby, the performance by the Company of its obligations hereunder and
thereunder, and the sale, issuance and delivery of the Securities, do not and
will not conflict with, or result in any violation or breach of, or default
(with or without notice or lapse of time or both) under, or give rise to a right
of, or result in, termination, cancellation or acceleration of any obligation or
to a loss of a material benefit under, or result in the creation of any Lien in
or upon any of the properties or assets of the Company or its Subsidiaries
under, or give rise to any increased, additional, accelerated or guaranteed
rights or entitlements under, any provision of (i) the Company’s Certificate of
Incorporation, as amended, and as in effect on the date hereof, or the Bylaws,
as amended, and as in effect on the date hereof, of the Company, (ii) except as
set forth in Section 4.4 of the Disclosure Schedules, any agreement to which the
Company or any Subsidiary is a party or otherwise bound or otherwise under which
the Company or any Subsidiary has rights or benefits, or (iii) any Law or Order;
in each case applicable to the Company, its Subsidiaries or any of their
properties or assets; except, in the case of clauses (ii) and (iii) above where
any such conflict, violation, breach, default, right of termination,
cancellation or acceleration, creation of Lien, or increased, additional,
accelerated or guaranteed rights or entitlements, would not result in a Material
Adverse Effect.
 
(a)           No consent, approval, order or authorization of, registration,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to the Company in connection with the execution and delivery
by the Company of this Agreement and each of the other Transaction Documents,
the consummation by the Company of the transactions contemplated hereby and
thereby, or the performance by the Company of its obligations hereunder and
thereunder, or the sale, issuance and delivery of the Securities, except for
such consents, approvals, orders, authorizations, registrations, declarations,
filings and notices set forth in Section 4.4(a) of the Disclosure Schedules.
 
4.5                 Title to Personal Property and Assets. The Company or one of
its Subsidiaries is the true and lawful owner and has good and valid title to
all assets (tangible or intangible) reflected on the audited consolidated
balance sheet of the Company included in the Annual Report on Form 10-K for
fiscal year ended December 31, 2008 (the “Balance Sheet”, and the date of the
Balance Sheet, the “Balance Sheet Date”) or thereafter acquired, except those
sold or otherwise disposed of for fair value in the ordinary course of business
consistent with past practice since the Balance Sheet Date, in each case free
and clear of all Liens other than Permitted Liens; and except where the failure
to have good and valid title would not result in a Material Adverse Effect.
 
9

--------------------------------------------------------------------------------


 
(b)           The Company and its Subsidiaries collectively own or lease all
tangible assets sufficient for the conduct of its businesses as presently
conducted.  Each tangible asset of the Company or any of its Subsidiaries is
located at one of the Owned Real Properties or Leased Properties.  The tangible
assets of the Company and its Subsidiaries are free from material defects, have
been maintained in accordance with the past practice of the Company and
generally accepted industry practice, are in satisfactory working order and are
suitable for the purposes for which they are presently used.  All material
leased personal property of the Company and its Subsidiaries is in good working
order, ordinary wear and tear excepted, and is in all material respects in the
condition required of such property by the terms of the lease applicable
thereto.
 
4.6                 Subsidiaries.  (a) Section 4.6(a) of the Disclosure
Schedules sets forth, with respect to each Subsidiary of the Company: (i) the
name of such Subsidiary, (ii) the number and type of outstanding capital stock
or other voting or equity interests of such Subsidiary, (iii) the jurisdiction
of organization of such Subsidiary, and (iv) the jurisdiction in which such
Subsidiary is qualified or holds licenses to do business as a foreign
corporation or other entity.
 
(b)           Each Subsidiary of the Company (i) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (ii) has all requisite power and authority to carry on its
business as now being conducted and as proposed to be conducted, and (iii)
except where failure to be so qualified or licensed would not reasonably be
expected to result in a Material Adverse Effect, is duly qualified or licensed
to do business, and (iv) is in good standing in each jurisdiction in which the
nature of its business or the ownership, leasing or operation of its properties
makes such qualification or licensing necessary, which jurisdictions are listed
in Section 4.6(a) of the Disclosure Schedules.  The Company has provided to
Purchaser complete and accurate copies of the certificate of incorporation, as
amended, and Bylaws, as amended (or other similar organizational documents) of
each Subsidiary.
 
(c)           Except as set forth in Section 4.6(c) of the Disclosure Schedules,
neither the Company nor any of its Subsidiaries has any written agreement in
respect of any strategic partnership, joint venture, cooperation arrangement or
other similar relationship providing for joint development efforts, nor does the
Company or a Subsidiary have any direct or indirect interest in or control over
any corporation, partnership, joint venture or other entity of any kind.  The
term “control” for purposes of this Section 4.6 shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
 
10

--------------------------------------------------------------------------------


 
4.7                 Financial Statements;  GAAP Treatment of Financial
Statements.
 
(a) The financial statements of the Company included in the SEC Documents (as
defined below) (the “Financial Statements”) comply as to form and substance in
all material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto.  Such financial statements have been prepared
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied during the periods covered thereby, and fairly
present in all material respects the financial position of the Company and its
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments.
 
4.8                 No Other Liabilities; Reserves.  To the Knowledge of the
Company, the Company and its Subsidiaries have no debts, liabilities, or
obligations in a material amount, either individually or in the aggregate, of
any nature, whether accrued, absolute, contingent, or otherwise, and whether due
or to become due, that are not reflected or reserved against in the Financial
Statements, which are required to be disclosed or which would cause a Material
Adverse Change.  To the Knowledge of the Company, the reserves, if any,
reflected on the Financial Statements, are adequate in light of the
contingencies with respect to which they are made.  There has been no material
change in the Company's accounting policies except as described in the notes to
the Financial Statements.
 
4.9                 Absence of Certain Changes and Events.  Since the Balance
Sheet Date, except as contemplated herein, in the other Transaction Documents,
in any Series A Financing Transaction Document, or as set forth on Section 4.9
of the Disclosure Schedules, the Company and its Subsidiaries have not:
 
(a)           to the Knowledge of the Company, suffered any Material Adverse
Change;
 
(b)           suffered any damage, destruction or loss, whether or not covered
by insurance, in an amount in excess of $100,000;
 
(c)           granted or agreed to make any increase in the compensation payable
or to become payable by the Company or a Subsidiary to any officer or employee,
except for normal raises for nonexecutive personnel made in the ordinary course
of business that are usual and normal in amount;
 
(d)           declared, set aside or paid any dividend or made any other
distribution on or in respect of the shares of capital stock of the Company or a
Subsidiary, or declared or agreed to any direct or indirect redemption,
retirement, purchase or other acquisition by the Company or a Subsidiary of such
shares;
 
(e)           issued any shares of capital stock of the Company or a Subsidiary,
or any warrants, rights or options thereof, or entered into any commitment
relating to the shares of capital stock of the Company or a Subsidiary;
 
(f)           adopted or proposed the adoption of any change in the Company’s
Certificate of Incorporation or Bylaws;
 
11

--------------------------------------------------------------------------------


(g)           made any change in the accounting methods or practices they
follow, whether for general financial or Tax purposes, or any change in
depreciation or amortization policies or rates adopted therein, or any Tax
election;
 
(h)           sold, leased, abandoned or otherwise disposed of any real property
or any machinery, equipment or other operating property other than in the
ordinary course of their business;
 
(i)            sold, assigned, transferred, licensed or otherwise disposed of
any Company Intellectual Property or interest thereunder or other intangible
asset except in the ordinary course of their business;
 
(j)            been involved in any dispute involving any employee which would
reasonably be expected to result in a Material Adverse Change;
 
(k)           entered into, terminated or modified any employment, severance,
termination or similar agreement or arrangement with, or granted any bonuses (or
bonus opportunity) to, or otherwise increased the compensation of any executive
officer or Key Employee;
 
(l)            entered into any material commitment or transaction (including
without limitation any borrowing or capital expenditure);
 
(m)          amended or modified, or waived any default under, any Material
Contract;
 
(n)           to the Knowledge of the Company, incurred any material
liabilities, contingent or otherwise, either matured or unmatured (whether or
not required to be reflected in financial statements in accordance with GAAP,
and whether due or to become due), except for accounts payable or accrued
salaries that have been incurred by the Company since the Balance Sheet Date, in
the ordinary course of its business and consistent with the Company’s past
practices;
 
(o)           permitted or allowed any of their material property or assets to
be subjected to any Lien, except for Permitted Liens;
 
(p)           settled any claim, litigation or action, whether now pending or
hereafter made or brought;
 
(q)           made any capital expenditure or commitment for additions to
property, plant or equipment individually in excess of $100,000, or in the
aggregate, in excess of $250,000;
 
(r)            paid, loaned or advanced any amount to, or sold, transferred or
leased any properties or assets to, or entered into any agreement or arrangement
with any of their Affiliates, officers, directors or stockholders or, to the
Company's Knowledge, any Affiliate or associate of any of the foregoing;
 
12

--------------------------------------------------------------------------------


 
(s)           made any amendment to, or terminated any agreement that, if not so
amended or terminated, would be material to the business, assets, liabilities,
operations or financial performance of the Company or a Subsidiary;
 
(t)           compromised or settled any claims relating to Taxes, any Tax audit
or other Tax proceeding, or filed any amended Tax Returns;
 
(u)           merged or consolidated with any other Person, or acquired a
material amount of assets of any other Person;
 
(v)           entered into any agreement in contemplation of the transactions
specified herein other than this Agreement and the other Transaction Documents;
or
 
(w)           agreed to take any action described in this Section 4.9 or which
would reasonably be expected to otherwise constitute a breach of any of the
representations or warranties contained in this Agreement or any other
Transaction Documents.
 
4.10                 Compliance with Laws.  The Company and its Subsidiaries
are, and since their respective formations have been, in compliance in all
material respects with all applicable Laws of any Governmental Authority
applicable to their business or operations. The Company and each of its
Subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business in all material respects as now being conducted by it
except where the failure to so comply would not have a Material Adverse
Effect.  Neither the Company nor any of its Subsidiaries has received a notice
or other written communication alleging a possible violation by the Company or a
Subsidiary of any applicable Law of any Governmental Authority applicable to
their business or operations.
 
4.11                 Permits.  The Company and its Subsidiaries validly hold and
have in full force and effect all material Permits necessary for them to own,
lease or operate their properties and assets and to carry on their business as
now conducted, and there has occurred no violation of, or default (with or
without notice or lapse of time or both) under, or event giving to any other
Person any right of termination, amendment or cancellation of, any such
Permit.  The Company and its Subsidiaries have complied in all material respects
with the terms and conditions of all Permits issued to or held by them, and such
Permits will not be subject to suspension, modification, revocation or
nonrenewal as a result of the consummation of the transactions set forth in this
Agreement or any other Transaction Documents, or the execution and delivery
hereof or thereof.  No proceeding is pending or, to the Knowledge of the
Company, threatened, seeking the revocation or limitation of any Permit.

 
13

--------------------------------------------------------------------------------

 
 
4.12                 Real Property.
 
(a)           Owned Real Property.  Section 4.11(a) of the Disclosure Schedules
lists all real property owned by the Company or its Subsidiaries (each, an
“Owned Real Property” and together, the “Owned Real Properties”), including the
address of such properties.  The Company or a Subsidiary of the Company has good
and marketable title to each parcel of Owned Real Property (including all
buildings, structures, fixtures and improvements thereon and all rights
thereto), free and clear of all Liens, except Permitted Liens, none of which
materially interfere with the use of, or materially detracts from the value of,
or the marketability of, such Owned Real Property.
 
(b)           Leased Real Property.   Section 4.12(b) of the Disclosure
Schedules lists all real property leased by the Company or its Subsidiaries
(each, a “Leased Property” and together, the “Leased Properties”).  The Company
has delivered to Purchaser complete and accurate copies of all such leases, and
any operating agreements relating thereto.  With respect to each Leased
Property, (i) the Company or a Subsidiary of the Company has good and valid
title to the leasehold estate relating thereto, free and clear of all Liens,
assignments, subleases, easements, covenants, rights of way and other similar
restrictions of any nature whatsoever, other than Permitted Liens, (ii) the
lease relating to such Leased Property is in writing and is valid and binding,
in full force and effect and enforceable against the Company or the leasing
Subsidiary and, to the Knowledge of the Company, the other parties thereto, in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or similar laws affecting
creditors’ rights generally and general principles of equity, and (iii) the
Company is not and, to the Knowledge of the Company, no other party to the lease
relating to such Leased Property is, in breach or violation of, or in default
under, such lease.
 
(c)           There are no rights of first refusal, options to purchase,
purchase agreements, contracts for deed or installment sale agreements in effect
with respect to all or any part of the Real Property.
 
(d)           The Real Property comprises all of the real property used by the
Company in connection with the operation of the Company Business.
 
(e)           The buildings and improvements on the Real Property are in good
operating condition and in a state of good and working maintenance and repair,
ordinary wear and tear excepted, and are adequate and suitable for their current
uses and purposes.
 
(f)           There are no physical conditions or defects on any part of the
Real Property which would impair or would reasonably be expected to impair the
continued operation of the Company Business.

 
14

--------------------------------------------------------------------------------

 
 
4.13                 Intellectual Property
 
(a)           All Necessary Rights; Absence of Actions and
Judgments.   Section  4.13(a) of the Disclosure Schedules sets forth all of the
Company Intellectual Property.  The Company owns and has good and exclusive
title, or has a valid, subsisting and enforceable license (sufficient for the
conduct of its business) to all Company Intellectual Property; except where the
failure to have good and/or exclusive title or a valid, subsisting and
enforceable license would not have a Material Adverse Effect.  Except as set
forth in Section 4.13(a) of the Disclosure Schedules, to the Knowledge of the
Company, there are no proceedings or actions currently before any Governmental
Authority anywhere in the world relating to Company Intellectual Property, and
no Company Intellectual Property is subject to any outstanding Order or Contract
(including any settlement agreement) restricting in any manner the Use,
transfer, or licensing thereof by the Company, or which may affect the validity,
Use or enforceability thereof.  To the Knowledge of the Company, the Company has
the right to bring actions for infringement of all Company Intellectual Property
owned by or exclusively licensed to it.
 
(b)           No Violation.  The execution, delivery and performance of this
Agreement and each of the other Transaction Documents, and the consummation of
the transactions contemplated hereby or thereby, will not (i) breach, violate or
conflict with, or result in the modification, cancellation, or suspension of any
instrument or other Contract relating to any Company Intellectual Property, (ii)
cause the forfeiture or termination or give rise to a right of forfeiture or
termination of any Company Intellectual Property or any of the Company’s rights
therein or thereto, (iii) in any way impair any existing right of the Company to
Use, or to bring any action for the infringement of, any Company Intellectual
Property, or any portion thereof, or (iv) give rise to any right or acceleration
of any royalties, fees or other payments to any third party. Immediately
following the Closing Date, the Company will be permitted to exercise all of the
Company’s rights under all Contracts relating to Company Intellectual Property
to the same extent the Company was able to in the absence of the transactions
contemplated hereby.
 
(c)           No Infringement.  To the Knowledge of the Company, no Use of the
Company Intellectual Property by the Company or any of its Subsidiaries
breaches, has violated or conflicted with, or violates or conflicts with any
license (or sublicense) or other Contract of the Company with any third
party.  To the Knowledge of the Company, the Use of the Company Intellectual
Property and the conduct of the Company Business have not, and do not, infringe
or misappropriate, any common law or statutory rights of any third party,
including, without limitation, rights relating to defamation, contractual
rights, Intellectual Property or other proprietary rights, rights of privacy or
publicity.  To the Knowledge of the Company, no third party has breached or
violated or is breaching or violating any Contract with the Company or any of
its Subsidiaries relating to any Company Intellectual Property, or has infringed
or misappropriated or is infringing or misappropriating any Company Intellectual
Property except as set forth in Section 4.13(c) of the Disclosure
Schedules.  Neither the Company nor any of its Subsidiaries has received any
notice (whether in the form of invitation to license or otherwise) from any
third party that any Company Intellectual Property or the conduct of the Company
Business, has infringed or misappropriated or does or will infringe or
misappropriate any common law or statutory rights of any other third party,
including, without limitation, rights relating to defamation, contractual
rights, Intellectual Property or other proprietary rights, rights of privacy or
publicity, nor, to the Knowledge of the Company, is there any basis for any such
assertion. There is no pending or, to the Knowledge of the Company, threatened
claim, litigation or proceeding contesting or challenging the ownership of or
the validity or enforceability of, or the Company’s right to Use, any Company
Intellectual Property, nor, to the Knowledge of the Company, is there any basis
for any such claim, litigation or proceeding.

 
15

--------------------------------------------------------------------------------

 
 
4.14                 Contracts  Except as disclosed in Section 4.14(a) of the
Disclosure Schedules, or as permitted under the Series A Financing Transaction
Documents, neither the Company nor any Subsidiary is party or subject to, or
bound by:
 
(i)           any agreements, contracts or commitments that call for prospective
fixed and/or contingent payments or expenditures by or to the Company or a
Subsidiary of more than $100,000, or which is otherwise material and not entered
into in the ordinary course of business;
 
(ii)          any contract, lease or agreement involving payments in excess of
$100,000, which is not cancelable by the Company or the Subsidiary, as
applicable, without penalty on not less than 60 days notice;
 
(iii)         any contract, including any distribution agreements, containing
covenants directly or explicitly limiting the freedom of the Company or a
Subsidiary to compete in any line of business or with any Person or to offer any
of its products or services;
 
(iv)         any indenture, mortgage, promissory note, loan agreement, guaranty
or other agreement or commitment for the borrowing of money or pledging or
granting a security interest in any assets;
 
(v)          any employment contracts, non-competition agreements, invention
assignments, severance or other agreements with officers, directors, employees,
stockholders or consultants of the Company or a Subsidiary or Persons related to
or affiliated with such Persons;
 
(vi)         any stock redemption or purchase agreements or other agreements
affecting or relating to the capital stock of the Company or a Subsidiary,
including, without limitation, any agreement with any stockholder of the Company
or a Subsidiary which includes, without limitation, antidilution rights, voting
arrangements or operating covenants;
 
(vii)        any pension, profit sharing, retirement, stock option or stock
ownership plans;
 
(viii)       any royalty, dividend or similar arrangement based on the revenues
or profits of the Company or a Subsidiary or based on the revenues or profits
derived from any material contract;
 
(ix)         any acquisition, merger, asset purchase or other similar agreement;
 
(x)          any sales agreement which entitles any customer to a right of
set-off, or right to a refund after acceptance thereof;
 
(xi)         any agreement with any supplier or licensor containing any
provision permitting such supplier or licensor to change the price or other
terms upon a breach or failure by the Company or its Subsidiary, as applicable,
to meet its obligations under such agreement; or

 
16

--------------------------------------------------------------------------------

 

(xii)        any agreement under which the Company or a Subsidiary has granted
any Person registration rights for securities.
 
(b)           The Company has delivered to Purchaser accurate and complete
copies of all written contracts identified in Section 4.14(b) of the Disclosure
Schedules (collectively, the “Material Contracts”), including all amendments
thereto.  Neither the Company nor any Subsidiary has entered into any oral
contracts which, if written, would be required to be disclosed in Section
4.14(b) of the Disclosure Schedules.  Each of the Material Contracts is valid
and in full force and effect, is enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or similar laws affecting creditors’ rights generally and
general principles of equity, and will continue to be so immediately following
the Closing Date.
 
(c)           Actions with Respect to Material Contracts.
 
(i)           Neither the Company nor any Subsidiary has violated or breached,
or committed any default under, any Material Contract in any material respect,
and, to the Company's Knowledge, no other Person has violated or breached, or
committed any default under any Material Contract in any material respect; and
 
(ii)          To the Company's Knowledge, no event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will, or would reasonably be expected to, (A) result in a material violation or
breach of any of the provisions of any Material Contract, (B) give any Person
the right to declare a default or exercise any remedy under any Material
Contract, (C) give any Person the right to accelerate the maturity or
performance of any Material Contract or (D) give any Person the right to cancel,
terminate or modify any Material Contract.
 
(d)           No Consents.  Except as set forth in Section 4.14(d) of the
Disclosure Schedules, none of the Material Contracts contains any provision
which would require the consent of third parties to the sale, issuance and/or
delivery of the Shares, or any of the other transactions as contemplated
hereunder or under any of the other Transaction Documents, or which would be
altered as a result of such transactions.
 
4.15                 Taxes.  The Company and its Subsidiaries have timely and
properly filed all Tax Returns required to be filed by them for all years and
periods (and portions thereof) for which any such Tax Returns were due.  All
such filed Tax Returns are accurate in all material respects.  The Company has
timely paid all Taxes due and payable (whether or not shown on filed Tax
Returns).  There are no pending assessments, asserted deficiencies or claims for
additional Taxes that have not been paid.  The reserves for Taxes, if any,
reflected on the Financial Statements are adequate, and there are no Liens for
Taxes on any property or assets of the Company and any of its Subsidiaries
(other than Liens for Taxes not yet due and payable).  There have been no audits
or examinations of any Tax Returns by any Governmental Authority, and the
Company or its Subsidiaries have not received any notice that such audit or
examination is pending or contemplated.  No claim has been made by a
Governmental Authority in a jurisdiction where the Company or any of its
Subsidiaries does not file Tax Returns that it is or may be subject to taxation
by that jurisdiction.  To the Knowledge of the Company, no state of facts exists
or has existed which would constitute grounds for the assessment of any penalty
or any further Tax liability beyond that shown on the respective Tax
Returns.  There are no outstanding agreements or waivers extending the statutory
period of limitation for the assessment or collection of any Tax.

 
17

--------------------------------------------------------------------------------

 

(b)           All Taxes that the Company or its Subsidiaries has been required
to collect or withhold have been duly withheld or collected and, to the extent
required, have been paid to the proper Taxing authority.
 
(c)           Neither the Company nor any of its Subsidiaries is a party to any
Tax-sharing agreement or similar arrangement with any other Person.
 
(d)           Neither the Company nor any of its Subsidiaries is currently under
any contractual obligation to pay to any Governmental Authority any Tax
obligations of, or with respect to any transaction relating to, any other
Person, or to indemnify any other Person with respect to any Tax, other than
pursuant to this Agreement.
 
(e)           The Company has made all necessary disclosures required by
Treasury Regulation Section 1.6011-4.  The Company has not been a participant in
a “reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b).
 
(f)           No payment or benefit paid or provided, or to be paid or provided,
to current or former employees, directors or other service providers of the
Company (including pursuant to this Agreement or the Rights Agreements) will
fail to be deductible for federal income tax purposes under Section 280G of the
Code.
 
4.16                 Employees.
 
(a)           The Company and its Subsidiaries are not party to any collective
bargaining agreements and, to the Company’s Knowledge, there are no attempts to
organize the employees of the Company or any Subsidiary.
 
(b)           The Company and its Subsidiaries are not delinquent in payments to
any of their employees for any wages, salaries, commissions, bonuses or other
direct compensation for any service performed as of the date hereof or amounts
required to be reimbursed to such employees.  The Company has delivered to
Purchaser copies of all employment agreements to which the Company or a
Subsidiary is a party (collectively, the “Employment Agreements”) and which have
not previously been filed by the Company with the Commission.  Except as set
forth in Section 4.16(b) of the Disclosure Schedules, the Company and its
Subsidiaries have no policy, practice, plan or program of paying severance pay
or any form of severance compensation in connection with the termination of
employment services.

 
18

--------------------------------------------------------------------------------

 

(c)           Each Person who performs services for the Company or a Subsidiary
has been, and is, properly classified by the Company or such Subsidiary as an
employee or an independent contractor.
 
(d)           To the Company's Knowledge, no employee or advisor of the Company
or a Subsidiary is or is alleged to be in violation of any term of any
employment contract, disclosure agreement, proprietary information and
inventions agreement or any other contract or agreement or any restrictive
covenant or any other common law obligation to a former employer relating to the
right of any such employee to be employed by the Company or such Subsidiary
because of the nature of the business conducted or to be conducted by the
Company or such Subsidiary or to the use of trade secrets or proprietary
information of others, and the employment of the employees of the Company and
its Subsidiaries does not subject the Company or the Company's stockholders to
any liability.  There is neither pending nor, to the Company's Knowledge,
threatened any actions, suits, proceedings or claims, or, to the Company’s
Knowledge, any basis therefor or threat thereof with respect to any contract,
agreement, covenant or obligation referred to in the preceding sentence.
 
4.17                 Employee Benefit Plans.  No liability to the Pension
Benefit Guaranty Corporation has been incurred with respect to any Plan (as
defined below) by the Company or any of its Subsidiaries which is or would be
materially adverse to the Company and its Subsidiaries.  The execution and
delivery of this Agreement and the issuance and sale of the Securities will not
involve any transaction which is subject to the prohibitions of Section 406 of
ERISA or in connection with which a tax could be imposed pursuant to Section
4975 of the Internal Revenue Code of 1986, as amended, provided that, if any of
the Purchasers, or any person or entity that owns a beneficial interest in any
of the Purchasers, is an “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) with respect to which the Company is a “party in
interest” (within the meaning of Section 3(14) of ERISA), the requirements of
Sections 407(d)(5) and 408(e) of ERISA, if applicable, are met.  As used in this
Section 4.16, the term “Plan” shall mean an “employee pension benefit plan” (as
defined in Section 3 of ERISA) which is or has been established or maintained,
or to which contributions are or have been made, by the Company or any
subsidiary or by any trade or business, whether or not incorporated, which,
together with the Company or any subsidiary, is under common control, as
described in Section 414(b) or (c) of the Code..
 
4.18                 Insurance.  The Company and its Subsidiaries maintain and
keep in force with good and responsible insurance companies insurance in such
amounts with such coverage or risks as are customary for similar businesses that
operate in the same geographic regions as the Company and adequate to the needs
of the Company and its Subsidiaries.  Section 4.18 of the Disclosure Schedules
sets forth a list of such insurance, stating the name and address of the
insurance provider and the amount of insurance. Except as set forth in Section
4.18 of the Disclosure Schedules, there are no claims by the Company or a
Subsidiary pending under any such policies.  Such insurance policies are in full
force and effect; all premiums with respect thereto are currently paid, and the
Company and its Subsidiaries are in compliance with the terms thereof.  Each
insurance policy shall continue to be in full force and effect immediately
following the consummation of the transactions contemplated by this Agreement
and the other Transaction Documents.  To the Company’s Knowledge, there is no
threatened termination of any such insurance policies.

 
19

--------------------------------------------------------------------------------

 
 
4.19                 Compliance with Environmental Requirements.  Since
their  inception,  neither the Company, nor any of its  Subsidiaries  have
been,  in  violation of any applicable law relating to the  environment or
occupational health and safety, where such  violation  would have a Material
Adverse Effect.  Each of Company and its Subsidiaries has operated all
facilities and properties owned, leased or operated by it in material compliance
with the Environmental Laws.
 
4.20                 Litigation.  There is no action, suit, proceeding or
investigation pending or, to the Company’s Knowledge, currently threatened
against the Company, any Subsidiary or any of their properties or assets
(a) that may impair the right or ability of the Company to carry on the Company
Business; (b) that questions the validity of this Agreement or the other
Transaction Documents or the Company’s ability to consummate the transactions
contemplated hereby and thereby, or (c) that, if adversely determined, would
reasonably be expected to have a Material Adverse Effect, and there is no basis
for any of the foregoing.  Neither the Company nor any Subsidiary is a party to,
named in, or subject to any Order.  There is no action, suit, proceeding or
investigation by the Company currently pending or which the Company intends to
initiate.
 
4.21                 No Brokers.  Except as disclosed in Section 4.21 of the
Disclosure Schedules, neither the Company nor, to the Company's Knowledge, any
Company stockholder is obligated for the payment of fees or expenses of any
broker or finder in connection with the origin, negotiation or execution of this
Agreement or in connection with any transaction contemplated hereby.
 
4.22                 Solvency.  The Company has not (a) made a general
assignment for the benefit of creditors; (b) filed any voluntary petition in
bankruptcy or suffered the filing of any involuntary petition by its creditors;
(c) suffered the appointment of a receiver to take possession of all, or
substantially all, of its assets; (d) suffered the attachment or other judicial
seizure of all, or substantially all, of its assets; (e) admitted in writing its
inability to pay its debts as they come due; or (f) made an offer of settlement,
extension or composition to its creditors generally.
 
4.23                 Related Party Transactions. Except as set forth in Section
4.23 of the Disclosure Schedules, none of the Company or any of its Affiliates,
officers, directors, stockholders or employees, or any Affiliate of any of such
Person, has any material interest in any property, real or personal, tangible or
intangible, including Company Intellectual Property used in or pertaining to the
business of the Company, except for the normal rights of a stockholder, or, to
the Knowledge of the Company, any supplier, distributor or customer of the
Company.

 
20

--------------------------------------------------------------------------------

 
 
(a)           Except for the agreements listed in Section 4.23(a) of the
Disclosure Schedules, there are no agreements, understandings or proposed
transactions between the Company and any of its officers, directors, employees,
Affiliates, or, to the Company's Knowledge, any Affiliate thereof.
 
(b)           To the Company's Knowledge, except as set forth in Section 4.23 of
the Disclosure Schedules, no employee, officer or director of the Company or a
Subsidiary has any direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation that competes with the
Company.  To the Company's Knowledge, no member of the immediate family of any
officer or director of the Company is directly or indirectly interested in any
Material Contract.
 
(c)           Except as set forth in Section 4.23(c) of the Disclosure
Schedules, there are no amounts owed (cash and stock) to officers, director,
consultants and Key Employees (salary, bonuses or other forms of compensation).
 
4.24                 Disclosure. This Agreement (including exhibits hereto and
the financial statements delivered to Purchaser), the Disclosure Schedules and
the certificates and statements furnished pursuant to this Agreement by or on
behalf of the Company do not contain any untrue statement of a material fact or
omit to state a fact necessary in order to make the statements contained therein
not misleading in the light of the circumstances under which they were made.  To
the Company’s Knowledge, none of the current executive officers or directors of
the Company during the previous five years have been (i) subject to a voluntary
or involuntary petition under the federal bankruptcy laws or any state
insolvency law or the appointment of a receiver, fiscal agent or similar officer
by a court for his or her business or property or (ii) convicted in a criminal
proceeding or named as a subject of a pending criminal proceeding (excluding
traffic violations and other minor offenses).
 
4.25                 Securities Act. Since March 31, 2008, the Company has filed
all forms, reports and documents (the "SEC Documents") required to be filed by
it with the Commission pursuant to the Securities Act and/or the U.S. Securities
Exchange Act of 1934, as amended (the "Exchange Act"), as the case may be, and
the rules and regulations of the Commission thereunder through the date of this
Agreement. As of their respective filing dates, the SEC Documents complied in
all material respects with the requirements of the Securities Act and/or the
Exchange Act, as the case may be, and the rules and regulations of the
Commission thereunder applicable to such SEC Documents, and were complete and
correct in all material respects, and none of the SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  Subject
to the accuracy of Purchaser’s representations in Article V hereof, the offer,
sale and issuance of the Securities in conformity with the terms of this
Agreement and the other Transaction Documents, constitute or will constitute
transactions exempt from the registration and prospectus delivery requirements
of the Securities Act, and the qualification or registration requirements of any
applicable state securities laws as such laws exist on the date hereof, and
neither the Company nor any authorized agent acting on its behalf will take any
action hereafter that would cause the loss of such exemption.

 
21

--------------------------------------------------------------------------------

 
 
4.26                 Use of Proceeds.  Except as set forth on Section 4.26 of
the Disclosure Schedule, the Company will use the proceeds from the sale of the
Securities primarily for working capital, general corporate purposes and
acquisitions previously approved by the Board of Directors and Purchaser and not
for the satisfaction of any portion of the Company’s debt (other than payment of
trade payables and accrued expenses in the ordinary course of the Company’s
Business and consistent with prior practices), for the redemption of any Common
Stock or securities convertible, exercisable or exchangeable into Common Stock,
or for the settlement of any outstanding litigation.
 
4.27                 SAFE Compliance.  Except for the individuals set forth in
Section 4.27 of the Disclosure Schedule, there is no shareholder of the Company
that is subject to the registration requirements under (i) Circular 75 issued by
the State Administration of Foreign Exchange of the People’s Republic of China
on October 21, 2005, titled “Notice Regarding Certain Administrative Measures on
Financing and Inbound Investment by PRC Residents Through Offshore Special
Purpose Vehicles,” effective as of November 1, 2005 (“Circular 75”), as amended,
(ii) the Interim Regulation on Merger and Acquisition of Domestic Enterprise by
Foreign Investors, promulgated on August 8, 2006 and effective as of September
8, 2006, as amended, or (iii) Circular 106 issued by the State Administration of
Foreign Exchange of the People’s Republic of China on May 29, 2007 regarding the
implementation measures of Circular 75, as amended, or any successor rule or
regulation under the Law of the People’s Republic of China of each of the
foregoing (collectively, the “PRC Regulations”).  The Company represents that
each individual set forth in Section 4.26 of the Disclosure Schedule are in
compliance with the registration requirements under the PRC Regulations and the
upon request by Purchaser shall provide Purchaser documentation that is
reasonably satisfactory to Purchaser evidencing that each such individual has
complied with the registration requirements under the PRC Regulations.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser represents and warrants to the Company as follows:
 
5.1                 Investment for Own Account.  The Securities are being or
will be acquired for Purchaser's own account, for investment and not with a view
to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the Securities Act, or applicable state securities
laws.
 
5.2                 No Registration.  Purchaser understands that (a) the
Securities have not been registered under the Securities Act by reason of their
issuance in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act pursuant to Section 4(2) thereof and have not
been qualified under any state securities laws on the grounds that the offering
and sale of securities contemplated by this Agreement are exempt from
registration thereunder, and (b) the Company's reliance on such exemptions is
predicated on Purchaser's representations set forth herein.  Purchaser
understands that the resale of the Securities may be restricted indefinitely,
unless a subsequent disposition thereof is registered under the Securities Act
and registered under any state securities law or is exempt from such
registration.

 
22

--------------------------------------------------------------------------------

 
 
5.3                 Accredited Investor.  Purchaser is an “accredited investor”
as that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act, and is able to bear the economic risk of the purchase of the
Securities pursuant to the terms of this Agreement and the other Transaction
Documents, including a complete loss of Purchaser's investment in the
Securities.  Purchaser understands that the purchase of the Securities involves
substantial risk. Purchaser: (i) has experience as an investor in securities of
companies in the exploration stage and acknowledges that Purchaser is able to
fend for itself, can bear the economic risk of Purchaser's investment in the
Securities and has such knowledge and experience in financial or business
matters that Purchaser is capable of evaluating the merits and risks of this
investment in the Securities and protecting its own interests in connection with
this investment and/or (ii) has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables such Purchaser to be aware of the
character, business acumen and financial circumstances of such persons.
 
5.4                 Power and Authority.  Purchaser has the full right, power
and authority to enter into and perform its obligations under this Agreement and
each of the other Transaction Documents to which it is a party, and this
Agreement and each of the other Transaction Documents to which it is a party
constitute valid and binding obligations of Purchaser, enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium or similar Laws affecting creditors’ rights
generally and general principles of equity.
 
5.5                 No Approvals.  No consent, approval or authorization of, or
designation, declaration or filing with, any Governmental Authority on the part
of Purchaser is required in connection with the valid execution and delivery of
this Agreement or each of the other Transaction Documents, the consummation by
Purchaser of the transactions contemplated hereby and thereby, the performance
by Purchaser of its obligations hereunder and thereunder, or the purchase of the
Securities.
 
5.6                 Noncontravention.  The execution and delivery by Purchaser
of this Agreement and each of the other Transaction Documents to which it is a
party, the consummation by Purchaser of the transactions contemplated hereby and
thereby, the performance by Purchaser of its obligations hereunder and
thereunder, and the purchase of the Securities, do not and will not conflict
with, or result in any violation or breach of, or default (with or without
notice or lapse of time or both) under, or give rise to a right of, or result
in, termination, cancellation or acceleration of any obligation or to a loss of
a material benefit under, or result in the creation of any Lien in or upon any
of the properties or assets of Purchaser, or give rise to any increased,
additional, accelerated or guaranteed rights or entitlements under, any
provision of (i) Purchaser’s organizational documents, as amended, and as in
effect on the date hereof, (ii) any agreement to which Purchaser is a party or
otherwise bound or otherwise under which Purchaser has rights or benefits, or
(iii) any Law or Order; in each case applicable to Purchaser or any of its
properties or assets.

 
23

--------------------------------------------------------------------------------

 
 
5.7                 Disclosure of Information.  Purchaser has received or has
had full access to all the information it considers necessary or appropriate to
make an informed investment decision with respect to the Securities.  The
Purchaser further has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Securities and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to Purchaser or to which
Purchaser had access. The foregoing, however, does not in any way limit or
modify the representations and warranties made by the Company in Article IV.
 
ARTICLE VI
CERTAIN COVENANTS
 
6.1                 Regulatory and Other Approvals.  Each party hereto shall,
prior to the Closing, (a) take all commercially reasonable steps necessary or
desirable, and proceed diligently and in good faith use all commercially
reasonable efforts, as promptly as practicable, to obtain any and all consents,
approvals or actions of, to make all filings with and to give all notices to
Governmental Authorities or any other Person required to consummate the
transactions contemplated hereby and by each of the other Transaction Documents,
and (b) provide such other information and communications to such Governmental
Authorities or other Persons as such Governmental Authorities or other Persons
may reasonably request in connection therewith.  The Company shall provide
prompt notification to Purchaser when any such consent, approval, action, filing
or notice referred to in clause (a) above is obtained, taken, made or given, as
applicable, and will advise Purchaser of any material communications (and,
unless precluded by law, provide copies of any such communications that are in
writing) with any Governmental Authority or other Person regarding any of the
transactions contemplated by this Agreement or each of the other Transaction
Documents.
 
6.2                 Information.  Unless otherwise restricted by an agreement or
arrangement with a third party or by Law, to the extent commercially reasonable,
the Company shall, prior to the Closing, (a) provide Purchaser and its officers,
directors, employees, agents, counsel, accountants, financial advisors,
consultants and other representatives (collectively, “Representatives”) with
full access, upon reasonable prior notice and during normal business hours, to
the key employees and agents of the Company and to the Company’s assets and
accountants, and (b) furnish Purchaser and its Representatives with all such
information and data concerning the Company’s businesses as Purchaser or any of
such other Persons reasonably may request in connection with such investigation
subject to the Representatives’ being bound by appropriate confidentiality
obligations and restrictions; provided that, if the Company is not able to grant
Purchaser or its Representatives access and furnish information required by this
Section 6.2 due to restrictions imposed by third party agreements or
arrangements, it shall notify Purchaser (which such notice shall describe in
reasonable detail the basis for withholding information and general nature of
such information) and use all reasonable efforts to obtain a waiver of such
restrictions from the relevant third parties.

 
24

--------------------------------------------------------------------------------

 
 
6.3                 Information Updates.  The Company shall, prior to the
Closing, notify Purchaser in writing of, and as promptly as practical will
provide Purchaser with true and complete copies of, any and all material
information or documents relating to, any event, transaction or circumstance, as
soon as practicable after it becomes known to the Company, occurring after the
date of this Agreement and prior to the Closing that causes any covenant of the
Company under this Agreement or any other Transaction Documents to be breached
or that renders untrue any representation or warranty of the Company contained
in this Agreement as if the same were made on or as of the date of such event,
transaction or circumstance.
 
6.4           Conduct of the Company.  From the date hereof until the Closing
Date, the Company shall, and shall cause each of its Subsidiaries to, conduct
its business in the ordinary course of business consistent with past practice
and shall preserve intact its business organization and relationships with third
parties and to keep available the services of its present officers and
employees.  Without limiting the generality of the foregoing, from the date
hereof until the Closing Date, other than as contemplated by this Agreement or
any other Transaction Documents, the Company shall not, and shall cause each of
its Subsidiaries not to, without Purchaser’s prior written consent, take any
action that would constitute a breach or violation of Section 4.8 of this
Agreement.  This covenant shall automatically expire if the Closing Date shall
not have occurred on or before 30 days following the Company’s filing of its
Annual Report on Form 10-K for the fiscal year ended December 31, 2008.
 
6.5                 Confidentiality.  Each of the parties hereto hereby agrees
that any information regarding (i) a party to this Agreement or such party’s
business, assets, management or operating plans (“Party Confidential
Information”), (ii) the terms and conditions of this Agreement, (iii) the
Purchaser’s acquisition of the Securities or (iv) the negotiation and execution
of this Agreement shall be held in confidence by both parties, and neither party
shall make any disclosure of any such information unless (a) the release of such
information is ordered pursuant to a subpoena or other order from a court or
Governmental Authority of competent jurisdiction, (b) the release of such
information is otherwise required by applicable law, including, without
limitation, the requirement of the Company under the Exchange Act to file a
current report on Form 8-K that discloses the transactions contemplated hereby
and includes copies of this Agreement and the other Transaction Documents, or
(c) such information has been made generally available to the public other than
by disclosure in violation of this Agreement or any applicable Law or other
restriction; provided that disclosure of such information may be made by
Purchaser to any Affiliate, or to any transferee or assignee of the Securities,
so long as such Affiliate, transferee or assignee is bound by confidentiality
obligations reasonably similar in substance to those set forth in this Section
6.5.  The confidentiality obligations of each party with respect to the other
party’s Party Confidential Information shall continue for a period of two (2)
years following the date hereof, and during such period neither party shall use
the other party’s Party Confidential Information for any purpose other than in
connection with the transactions contemplated herein or in any of the other
Transaction Documents. Each of the parties hereto hereby further agrees that
such party shall obtain no intellectual property or other rights with respect to
any information disclosed by the other party to such party in any investigation
pursuant to Section 6.2, or during the negotiation and execution of this
Agreement or the effectuation of the transactions contemplated hereby, and all
such information shall remain the property of the disclosing party.  Each party
agrees that it shall, upon learning that disclosure of such information is
sought in or by a court or Governmental Authority of competent jurisdiction or
through other means, give prompt notice to the other party and allow the other
party, at its expense, to undertake appropriate action to prevent disclosure of,
or to obtain a protective order for, the information.

 
25

--------------------------------------------------------------------------------

 
 
6.6                 Reservation of Shares.  As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, the maximum number of shares of Common Stock
for the purpose of enabling the Company to issue the Conversion Shares and the
Warrant Shares.
 
6.7                 Compliance with Laws.  For so long as any Series B Purchaser
owns any Securities, the Company shall comply in all material respects with the
Company’s reporting, filing and other obligations under the securities Laws.
 
6.8                 Employment Agreements. No later than sixty (60) days
following the Closing, the Company shall enter into employment agreements with
respect to the employees identified on Schedule 6.8 attached hereto in form and
substance reasonably satisfactory to Purchaser.
 
6.9                 Corporate Existence; No Conflicting Agreements. For so long
as any Series B Purchaser owns Securities, the Company shall take all steps
necessary to preserve and continue the corporate existence of the Company.  For
so long as any Series B Purchaser owns any Securities, the Company shall not
enter into any agreement, the terms of which agreement would restrict or impair
the right or ability of the Company to perform any of its obligations under this
Agreement or any of the other agreements attached as exhibits hereto.
 
6.10               Listing, Securities Exchange Act of 1934 and Rule 144
Requirements.  The Company shall continue its obligation to report to the
Commission under Section 12 of the 1934 Act and shall use its best efforts to
comply in all material respects with its reporting and filing obligations under
the 1934 Act for so long as any Series B Purchaser owns any Securities. For so
long as any Series B Purchaser owns Securities, the Company shall not take any
action or file any document (whether or not permitted by the Securities Act or
the rules promulgated thereunder) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under the Exchange
Act or Securities Act except as permitted under the Transaction Documents.  For
so long as any Series B Purchaser owns any Securities, the Company shall take
all action necessary to continue the quotation or listing of its Common Stock on
the OTC Bulletin Board or other exchange or market on which the Common Stock is
trading or may be traded in the future.  Subject to the terms of the Transaction
Documents, the Company further covenants that it shall take such further action
as Purchaser may reasonably request, all to the extent required from time to
time to enable Purchaser to sell the Securities and without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144,
including without limitation the timely filing of the SEC Reports. Upon the
request of Purchaser, the Company shall deliver to Purchaser a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

 
26

--------------------------------------------------------------------------------

 
 
6.11                 Directors. Within 60 days following the Closing Date, the
Company shall have increased the size of the Board to seven (7) and shall cause
the appointment of the majority of the Board of Directors to be “independent
directors,”. as defined by the rules of the American Stock Exchange Company
Guide.  Purchaser, together with the holders of Series A Preferred Stock, shall
have the right to nominate an aggregate of four (4) members to the Board of
Directors and, at the option of Purchaser and holders of Series A Preferred
Stock, to the board of directors of any Subsidiaries (including the Chairman of
the Board of Directors of the Company or any Subsidiaries) upon Closing.   A
majority of the Board of Directors shall be (A) familiar with the oil and gas
industry, and (B) based in the United States and available to act as the
Company’s spokesperson to the US markets in the absence of the senior management
members of the Company.  This covenant shall expire once the Series B Purchasers
own less than 25% of the Series B Shares originally purchased hereunder.
 
6.12                 Committees. Within 60 days following the Closing Date, the
Company shall maintain (i) an audit committee comprised solely of not less than
three independent directors, (ii) a compensation committee comprised of not less
than three directors, a majority of whom are independent directors, and (iii) a
corporate governance and nominating committee of not than three directors, a
majority of whom are independent directors. The appointment of the Chairman of
the audit committee and the Vice Chairman of the Board of Directors (who shall
serve as the Chairman of the corporate governance and nominating committee)
shall be approved by Purchaser, which approval shall not be unreasonably
withheld.  This covenant shall expire once the Series B Purchasers own less than
25% of the Series B Shares issued hereunder.


6.13                 Right of First Refusal.  For a period of two (2) years
following the Closing Date, the Company shall promptly notify (in no event later
than five (5) Trading Days after making or receiving an applicable offer) in
writing (a "Rights Notice") each Series B Purchaser of the terms and conditions
of any proposed offer or sale to any third party by the Company in a transaction
that is exempt from the registration requirements of the Securities Act, of
Common Stock or any debt or equity securities convertible, exercisable or
exchangeable into Common Stock (a “Subsequent Financing”).  The Rights Notice
shall describe, in reasonable detail, the proposed Subsequent Financing, the
names and investment amounts of all investors participating in the Subsequent
Financing, the proposed closing date of the Subsequent Financing, which shall
not be less than ten (10) Trading Days from the date of the receipt of the
Rights Notice by the Series B Purchasers, and all of the terms and conditions
thereof and proposed definitive documentation to be entered into in connection
therewith.  The Rights Notice shall provide each Series B Purchaser an option
(the “Rights Option”) during the five (5) Trading Days following delivery of the
Rights Notice (the “Option Period”) to inform the Company whether such Series B
Purchaser will purchase up to its pro rata portion of all or a portion of the
securities being offered in such Subsequent Financing on the same, absolute
terms and conditions as contemplated by such Subsequent Financing.  If a Series
B Purchaser elects not to participate in such Subsequent Financing, the other
Series B Purchasers may participate on a pro-rata basis so long as such
participation in the aggregate does not exceed the total purchase price that the
Series B Purchasers paid for the purchase of the Series B Preferred Stock
hereunder.

 
27

--------------------------------------------------------------------------------

 


(a)           For purposes of this Section, all references to “pro rata” means,
for any Series B Purchaser electing to participate in such Subsequent Financing,
the percentage obtained by dividing (x) the aggregate number of Series B
Preferred Stock purchased by such Series B Purchaser hereunder by (y) the total
number of all of the Series B Preferred Stock purchased by all of the Series B
Purchasers hereunder. Delivery of any Rights Notice constitutes a representation
and warranty by the Company that there are no other material terms and
conditions, arrangements, agreements or otherwise except for those disclosed in
the Rights Notice, to provide additional compensation to any party participating
in any proposed Subsequent Financing, including, but not limited to, additional
compensation based on changes in the purchase price or any type of reset or
adjustment of a purchase or conversion price or to issue additional securities
at any time after the closing date of a Subsequent Financing.  If the Company
does not receive notice of exercise of the Rights Option from the Series B
Purchasers within the Option Period, the Company shall have the right to close
the Subsequent Financing on the scheduled closing date with a third party;
provided that all of the material terms and conditions of the closing are the
same as those provided to the Series B Purchasers in the Rights Notice.  If the
closing of the proposed Subsequent Financing does not occur on that date, any
closing of the contemplated Subsequent Financing or any other Subsequent
Financing shall be subject to all of the provisions of this Section 6.13(a),
including, without limitation, the delivery of a new Rights Notice.  The
provisions of this Section 6.13(a) shall not apply to issuances of securities in
a Permitted Financing.
 
(b)           For purposes of this Agreement, a Permitted Financing (as defined
hereinafter) shall not be considered a Subsequent Financing.  A "Permitted
Financing" means collectively issuances by the Company of (i) securities issued
pursuant to a bona fide firm underwritten public offering of the Company’s
securities; provided such underwritten public offering shall provide gross
proceeds to the Company of not less than $10,000,000 and shall have been
approved in advance by the Majority Holder, (ii) securities issued (other than
for cash) in connection with a strategic merger, acquisition, or consolidation
provided that the issuance of such securities in connection with such strategic
merger, acquisition or consolidation has been approved in advance by the
Majority Holders, (iii) securities issued or issuable hereunder, or pursuant to
the conversion or exercise of convertible or exercisable securities issued or
outstanding on or prior to the Series A Financing Closing Date or issued
pursuant to the Series A Securities Purchase Agreements (so long as the
conversion or exercise price in such securities are not amended to lower such
price and/or adversely affect the Holders), (iv) securities issued in connection
with bona fide strategic license agreements or other partnering arrangements so
long as such issuances are not for the purpose of raising capital and provided
that the issuance of such securities in connection with such bona fide strategic
license, agreements or other partnering arrangements has been approved in
advance by the Majority Holders, (v) Common Stock issued or the issuance or
grants of options to purchase Common Stock pursuant to the Company’s equity
incentive plans outstanding as they exist on the Closing Date (as defined in the
1st Securities Purchase Agreement), (vi) the issuance or grants of options to
purchase Common Stock to employees, officers or directors of the Company
pursuant to any equity incentive plan duly adopted by the Board of Directors or
a committee thereof established for such purpose so long as such issuances in
the aggregate do not exceed ten percent (10)% of the issued and outstanding
shares of Common Stock as of the Closing Date  and the specified price at which
the options may be exercised is equal to or greater than the VWAP as of the date
of such grant, and (vii) any warrants, shares of Common Stock or other
securities issued to a placement agent and its designees for the transactions
contemplated by the Purchase Agreements.

 
28

--------------------------------------------------------------------------------

 
 
6.14                 Deliveries from Escrow Based on Income Targets.


(a)           The Company expects that  the Company’s audited consolidated
After-Tax Net Income for the fiscal year ending December 31, 2009 shall be at
least $5.0 million (the “2009 Target Numbers”).


(b)           As Purchaser is relying on such expected profit in making its
investment hereunder, and in order to attempt to make whole Purchaser in the
event these numbers are not met, the Company shall deliver to the Escrow Agent
at the Closing the Make Good Escrow Shares (as defined below).


(c)           If the Company’s audited and consolidated After-Tax Net Income for
the fiscal year ending December 31, 2009 does not meet the 2009 Target Number
for such year, and the Percentage Shortfall (as defined below) for such year is
less than fifty percent (50%), but equal or greater than fifteen percent (15%),
then an Adjustment Percentage for such year shall be determined.  For purposes
of this Section, the “Percentage Shortfall” shall mean the percentage obtained
by dividing (w) the amount of the shortfall of the After-Tax Net Income from the
applicable Target Number by (x) the applicable Target Number for such
year.   For purposes of this Section, the “Adjustment Percentage” for 2009 shall
mean the percentage that the Percentage Shortfall for such year bears to fifty
percent (50%).  For example, if the Percentage Shortfall for 2009 is 20%, the
Adjustment Percentage would be 40%, and 40% of the total number of Company
Deposited Escrow Shares then required to be in escrow would be delivered to the
Purchasers on a pro rata basis, with the balance being returned to the  Company
pursuant to this Agreement.


(d) The Parties hereby agree that:


(i)           If the Percentage Shortfall for 2009 is less than fifty percent
(50%) but equal or greater than fifteen percent (15%), then the Escrow Agent
shall deliver to the Purchaser on a pro rata basis such number of shares of
Series B Preferred Stock as is determined by multiplying the Adjustment
Percentage by the Make Good Escrow Shares and return the balance.  
 
(ii)          If the Percentage Shortfall for 2009 is equal to or greater than
fifty percent (50%), then the Escrow Agent shall deliver all of the remaining
Make Good Escrow Shares then held by the Escrow Agent to Purchaser.
 
(iii)         If the Percentage Shortfall for 2009 is less than fifteen percent
(15%), then all of the Make Good Escrow Shares shall be returned to the Company
for cancellation.

 
29

--------------------------------------------------------------------------------

 
 
(e) At the Closing, the Company shall issue and deposit the number of shares of
Series B Preferred Stock equal to 30% of the number of shares of Series B
Preferred Stock issued hereunder to be held by the Escrow Agent pursuant to the
terms and conditions of the Series B Securities Escrow Agreement (the “Make Good
Escrow Shares”).


(f) The determination regarding the number and the distribution, if any, of the
Make Good Escrow Shares to be distributed to the Purchaser pursuant to this
Section 6.14 shall be made within five (5) Trading Days after the date the
Company is required to file its Annual Report on Form 10-K for 2009 with the
Commission (after giving effect to any extension pursuant to Rule 12b-25 of the
Exchange Act).  In the event that the Company does not file its Annual Report on
Form 10-K for the year ended December 31, 2009 with the Commission within thirty
(30) days after the date such filing was required, after giving effect to any
extension pursuant to Rule 12b-25 of the Exchange Act, all of Make Good Escrow
Shares shall be delivered to the Purchaser within five (5) Trading Days
following the expiration of such thirty (30) day period.


(g) The Parties understand that, pursuant to the Series B Securities Escrow
Agreement, the Escrow Agent will not make any deliveries of shares without the
signed written instructions from the Company and the Purchaser.


(h) Notwithstanding anything to the contrary contained in this Section 6.14 or
in the Series B Securities Escrow Agreement, the Parties agree that for purposes
of determining whether or not the Target Numbers have been achieved,


(i) the release of any or all of the Make Good Escrow Shares shall not be
counted as an expense, charge, or other deduction from revenues in calculating
net income even though GAAP may require contrary treatment,


(ii) any registration delay payments arising under the Registration Rights
Agreement that are accrued or paid by the Company to any Series B Purchaser will
be excluded from the calculation of net income, and


(i) So long as the Make Good Escrow Shares remain in escrow, such shares shall
not be counted in calculating a quorum for stockholder voting purposes nor shall
such shares be voted at any meeting of stockholders or included in a written
consent.


6.15                 Performance Incentive.  Purchaser shall deposit the number
of shares of Series B Preferred Stock equal to 2% of the total number of shares
of Series B Preferred Stock issued hereunder (or 22,328 shares) into a separate
escrow account (the “Performance Incentive Shares”) to be held by the Escrow
Agent as performance incentive to the persons set forth in Schedule 6.15 (the
“Members of the Management”) attached hereto pursuant to the terms and
conditions of the Series B Securities Escrow Agreement.  If the Company’s
audited and consolidated After-Tax Net Income and Earnings Per Share on a
Fully-Diluted Basis for the fiscal year ended December 31, 2009 meet the Target
Number, the Performance Incentive Shares shall be converted into Common Stock at
the then applicable Conversion Ratio (as defined in the Series B Certificate)
and shall be distributed to the Members of the Management within ten (10)
Trading Days after the date the Company is required to file its Annual Report on
Form 10-K for the applicable fiscal year with the Commission (after giving
effect to any extension pursuant to Rule 12b-25 of the Exchange Act).

 
30

--------------------------------------------------------------------------------

 


6.16                 Exchange Listing  The Company agrees that (i) the Company
shall list and trade its shares of Common Stock on the Nasdaq Capital Market or
the Nasdaq Global Market or any successor market thereto(collectively,
“Nasdaq”), or American Stock Exchange or any successor market thereto (together
with Nasdaq, each a “National Stock Exchange”) and shall include in the listing
application the Conversion Shares and Warrant Shares, and shall take such other
action as necessary or desirable to cause its Common Stock to be listed on such
National Stock Exchange as promptly as possible and shall in no event be later
than January 31, 2010, and (ii) the Company shall take all action reasonably
necessary and desirable to continue the listing and trading of its Common Stock
on the National Stock Exchange and shall comply in all material respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of the National Stock Exchange. At the Closing, the Company shall issue and
deposit the number of shares of Series B Preferred Stock equal to 2.5% of the
number of shares Series B Preferred Stock issued hereunder (collectively, the
“Listing Shares”) into an escrow account to be held by the Escrow Agent pursuant
to the Series B Securities Escrow Agreement.  In the event shares of Common
Stock are not listed and trading on a National Stock Exchange by January 31,
2010, the Listing Shares shall be distributed to the Series B Purchasers on a
pro-rata basis no later than February 28, 2010.


6.17                 Non Compete.  The Company and any Affiliated or related
entities under the control of the Company may not, be involved in any business
or ventures which in any way may be deemed to be competitive or have a similar
nature in any way to the Company Business unless such activity is fully within
the Company.  Within thirty days (30) following the Closing, the Company shall,
and the Company shall cause its Affiliated or related entities under the control
of the Company to, enter into non-compete agreements with its respective
directors and officers with standard and customary terms that are reasonably
satisfactory to Purchaser.


6.18                 Pledge of Securities.  The Company acknowledges and agrees
that the Securities may be pledged by Purchaser in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Common Stock.  The pledge of Common Stock shall not be deemed to be a transfer,
sale or assignment of the Common Stock hereunder, and Purchaser effecting a
pledge of Common Stock shall not be required to provide the Company with any
notice thereof or otherwise make any delivery to the Company pursuant to this
Agreement or any other Transaction Document. At Purchasers' expense, the Company
hereby agrees to execute and deliver such documentation as a pledgee of the
Common Stock may reasonably request in connection with a pledge of the Common
Stock to such pledgee by Purchaser.


6.19                 Employment and Consulting Contracts.  For so long as any
shares of Series B Preferred Stock shall remain outstanding,  the Company shall
obtain approval from the compensation committee of the Board of Directors (the
“Compensation Committee”) (or prior to the establishment of the Compensation
Committee, the majority of the independent directors of the Board of Directors)
that any awards other than salary are customary, appropriate and reasonable for
any officer, director or consultants whose compensation is more than $100,000
per annum.  This Section 6.19 does not apply to attorneys, accountants and other
persons who provide professional services to the Company.

 
31

--------------------------------------------------------------------------------

 


6.20                 Appointment of Chief Financial Officer.  The Company shall
continue to employ a chief financial officer who is proficient in English and
Chinese, knowledgeable with respect to the capital markets in the United States,
familiar with SEC reporting and the generally accepted accounting principles in
the United States and is reasonably acceptable to Purchaser.


6.21                 Subsequent Registrations.  Except as set forth in Section
6.21 of the Disclosure Schedule, the Company shall not file any registration
statement (other than on Form S-8) with the Commission with respect to any
securities of the Company prior to the time that all Conversion Shares and
Warrant Shares are registered pursuant to one or more effective registration
statement(s) except as permitted under the First Closing Transaction Documents,
and the prospectus and amendments forming a portion of such registration
statement(s) is available for resale of all Conversion Shares and Warrant
Shares.


6.22                 Disclosure of Transaction.  The Company shall issue a press
release describing the material terms of the transactions contemplated hereby
(the “Press Release”) as soon as practicable after the Closing but in no event
later than 9:00 A.M. Eastern Time on the fourth Trading Day following such
Closing.  The Company shall also file with the Commission a Current Report on
Form 8-K (the “Form 8-K”) describing the material terms of the transactions
contemplated hereby as soon as practicable following the Closing Date but in no
event more than four (4) Trading Day following such Closing Date, which Press
Release and Form 8-K shall be subject to prior review and comment by Purchaser.


6.23                 Other Restrictions.  For so long as at least 25% of the
shares of Series B Preferred Stock originally purchased hereunder remain
outstanding, neither the Company nor any Subsidiaries, without the consent of
the holders of at least 50% of the then outstanding shares of Series B Preferred
Stock (the “Majority Holders”), shall (i) involve or engage in any business or
undertake any activities that are not part of, or related to, the business or
along the same line of the Company Business, (iii) sell, transfer, encumber with
any Lien or otherwise dispose any of any material portion of its properties,
assets and rights to any person except for sales to customers in the ordinary
course of the Company Business.


6.24                 Reverse Split. Within the earlier of ninety (90) days of
the Closing (the “Reverse Split Deadline”), the Company shall obtain the
necessary corporate and shareholder approval and shall file an amendment to the
Company’s Certificate of Incorporation with the Secretary of State of the State
of Delaware effecting one or more reverse stock splits of the issued and
outstanding Common Stock at a reverse split ratio in each such reverse stock
split to be approved by the Company’s Board of Directors for the purposes of
listing its Common Stock on a National Stock Exchange (the “Reverse Split”);
provided that if Purchaser’s approval is required to effect such Reverse Split,
Purchaser shall not unreasonably withhold its approval.  If the Reverse Split
shall not have been effected on or prior to the Reverse Split Deadline, the
Company shall pay to Purchaser as liquidated damages, not as penalty, an amount
equal to one (1%) of the Purchase Price paid by Purchase hereunder for each 30
day period the Reverse Split has not occurred, calculated for each day that the
Reverse Split shall not have become effective; provided, however, such
liquidated damages shall in no event exceed 15% of the purchase price.

 
32

--------------------------------------------------------------------------------

 


6.25                      Dividends.     Within 30 days of the Closing the
Company shall issue and deliver to the Purchaser the appropriate number of
shares of Common Stock which shares represent the dividends on  the Series
A  Preferred Stock required to be paid on December 1, 2008 pursuant to the
Certificate of Designation for the Series A Preferred Stock.


6.26                      Escrow Shares.   Within 30 days of the Closing the
Company  shall have taken all actions as shall be necessary to cause the Escrow
Agent to deliver to China Hand and its designees the 241,545 make good escrow
shares required to be delivered under the Series A Securities Escrow Agreement
and the Waiver dated as of the date hereof by and between China Hand  and the
Company.


ARTICLE VII
TERMINATION
 
7.1                 Termination of Agreement.  The parties hereto may terminate
this Agreement as provided below:
 
(a)           Purchaser and the Company may terminate this Agreement by mutual
written consent at any time prior to the Closing.
 
(b)           Purchaser may terminate this Agreement by giving written notice to
the Company at any time prior to the Closing in the event that (i) the Company
is in breach of any covenant contained in this Agreement and such breach is not
cured within 30 days after written notice from Purchaser of such breach; or
(ii) the representations and warranties of the Company contained in this
Agreement shall have been untrue on the date when made (or in the case of any
representations or warranties that are made as of a different date or period, as
of such different date or period), but only to the extent that such breach or
inaccuracy of a representation or warranty is not cured within 30 days after the
date of the applicable notice.
 
(c)           The Company may terminate this Agreement by giving written notice
to Purchaser at any time prior to the Closing in the event (i) Purchaser is in
breach of any covenant contained in this Agreement and such breach is not cured
within 30 days after written notice from the Company of such breach unless such
breach involves the failure to pay the Purchase Price, in which case, the
Purchaser shall only have five days to cure such breach; or (ii) the
representations and warranties of Purchaser contained in this Agreement shall
have been untrue on the date when made (or in the case of any representations or
warranties that are made as of a different date or period, as of such different
date or period), but only to the extent that such breach or inaccuracy of a
representation or warranty is not cured within 30 days after the date of the
applicable notice.

 
33

--------------------------------------------------------------------------------

 
 
7.2                 Effect of Termination.  If any party terminates this
Agreement pursuant to Section 7.1, all obligations of the parties hereunder will
terminate without liability of any party to the other party; provided, that the
provisions of Sections 6.4, 9.4, 9.5, 9.6, 9.7, 9.8, and 9.10 will survive
termination and remain in full force and effect; and provided, further, that no
such termination shall release any party of liability to any other party for
damages or otherwise by reason of the breach of any of the provisions of this
Agreement.
 
ARTICLE VIII
INDEMNITY
 
8.1                 Survival.  The representations and warranties of the parties
contained in this Agreement shall survive the Closing for a period of twenty
four (24) months; provided, however, that the representations and warranties
contained in Section 4.2 (Capital Structure), 4.3 (Power, Authorization and
Validity), 4.4 (Noncontravention); and 4.14 (Taxes), shall survive the Closing
for a period equal to the applicable statute of limitations.  The covenants of
the parties shall survive the Closing until such time as they have been fully
performed.
 
8.2                 Indemnity.  The Company hereby agrees to indemnify, defend
and hold harmless Purchaser, its respective Affiliates, successors and assigns,
and each of their respective officers, directors, employees and agents (the
“Purchaser Indemnified Parties”), from and against, and agrees to pay or cause
to be paid to the Purchaser Indemnified Parties all amounts equal to the sum of,
any and all claims, demands, costs, expenses, losses and other liabilities of
any kind that the Purchaser Indemnified Parties may incur or suffer (including
without limitation all reasonable legal fees and expenses) which arise or result
from any breach of or failure by the Company to perform any of its
representations, warranties, covenants or agreements in this Agreement.  The
rights of Purchaser hereunder shall be in addition to, and not in lieu of, any
other rights and remedies which may be available to it by Law.
 
(b)           Purchaser hereby agrees to indemnify, defend and hold harmless the
Company, its respective Affiliates, successors and assigns, and each of their
respective officers, directors, employees and agents (the “Company Indemnified
Parties” and, together with the Purchaser Indemnified Parties, the “Indemnified
Parties”), from and against, and agrees to pay or cause to be paid to the
Company Indemnified Parties all amounts equal to the sum of, any and all claims,
demands, costs, expenses, losses and other liabilities of any kind that the
Company Indemnified Parties may incur or suffer (including without limitation
all reasonable legal fees and expenses) which arise or result from any breach of
or failure by Purchaser to perform any of its representations, warranties,
covenants or agreements in this Agreement.  The rights of the Company hereunder
shall be in addition to, and not in lieu of, any other rights and remedies which
may be available to it by Law.  Notwithstanding anything to the contrary
provided in the foregoing, the maximum aggregate liability of Purchaser pursuant
to its indemnification obligations under this Section 8.2(b) shall not exceed
the Purchase Price paid by Purchaser hereunder.
 
(c)           No Party shall be entitled to indemnification pursuant to Section
8.2, unless and until the aggregate amount of all damages to such Party with
respect to such matters for which indemnification is available exceeds $100,000,
at which time, subject to the foregoing cap, it shall be entitled to
indemnification for the total amount of such damages.

 
34

--------------------------------------------------------------------------------

 

8.3                 Procedures.  If a third party shall notify an Indemnified
Party with respect to any matter that may give rise to a claim for
indemnification under the indemnity set forth above in Section 8.2, the
procedure set forth below shall be followed.
 
(a)           Notice.  The Indemnified Party shall give to the party providing
indemnification (the “Indemnifying Party”) written notice of any claim, suit,
judgment or matter for which indemnity may be sought under Section 8.2 promptly
but in any event within 30 days after the Indemnified Party receives notice
thereof; provided, however, that failure by the Indemnified Party to give such
notice shall not relieve the Indemnifying Party from any liability it shall
otherwise have pursuant to this Agreement except to the extent that the
Indemnifying Party is actually prejudiced by such failure.  Such notice shall
set forth in reasonable detail, if known, (i) the basis for such potential claim
and (ii) the dollar amount of such claim.  The Indemnifying Party shall have a
period of 20 days within which to respond thereto.  If the Indemnifying Party
does not respond within such 20-day period, the Indemnifying Party shall be
deemed to have accepted responsibility for such indemnity.
 
(b)           Defense of Claim.  With respect to a claim by a third party
against an Indemnified Party for which indemnification may be sought under this
Agreement, the Indemnifying Party shall have the right, at its option, to be
represented by counsel of its choice and to assume the defense or otherwise
control the handling of any claim, suit, judgment or matter for which indemnity
is sought, which is set forth in the notice sent by the Indemnified Party, by
notifying the Indemnified Party in writing to such effect within 20 days of
receipt of such notice; provided, however, that the Indemnified Party shall have
the right to employ counsel to represent it if, in the Indemnified Party's
reasonable judgment based upon the advice of counsel, it is advisable in light
of the separate interests of the Indemnified Party to be represented by separate
counsel, and in that event the fees and expenses of one such separate counsel
shall be paid by the Indemnifying Party.  If the Indemnifying Party does not
give timely notice in accordance with the preceding sentence, the Indemnifying
Party shall be deemed to have given notice that it does not wish to control the
handling of such claim, suit or judgment.  In the event the Indemnifying Party
elects (by notice in writing within such 20-day period) to assume the defense of
or otherwise control the handling of any such claim, suit, judgment or matter
for which indemnity is sought, the Indemnifying Party shall indemnify and hold
harmless the Indemnified Party from and against any and all fees (including
reasonable attorneys' fees, accountants, consultants and engineering fees) and
expenses incurred by the Indemnifying Party prior to such election.  In the
event that the Indemnifying Party does not assume the defense or otherwise
control the handling of such matter, the Indemnified Party may retain counsel,
as an indemnification expense, to defend such claim, suit, judgment or matter.
 
(c)           Final Authority.  Each of the parties shall cooperate in the
defense of any such claim or litigation.  In connection with any claim, suit or
other proceeding with respect to which the Indemnifying Party has assumed the
defense or control, the Indemnifying Party will not consent to the entry of any
judgment or enter into any settlement with respect to any matter which does not
include a provision whereby the plaintiff or claimant in the matter releases the
Indemnified Party from all liability with respect thereto, without the written
consent of the Indemnified Party.  In connection with any claim, suit or other
proceeding with respect to which the Indemnifying Party has not assumed the
defense or control, the Indemnified Party may not compromise or settle such
claim without the consent of the Indemnifying Party, which shall not be
unreasonably withheld.

 
35

--------------------------------------------------------------------------------

 
 
ARTICLE IX
MISCELLANEOUS
 
9.1                 Legend.  The Company and Purchaser acknowledge and agree
that each certificate representing the Securities may be endorsed with the
following legends:
 
(a)           The securities represented by this certificate have not been
registered under the Securities Act of 1933, as amended (the "Act"), or under
the securities laws of certain states. These securities are subject to
restrictions on transferability and resale and may not be transferred or resold
except as permitted under the Act and the applicable state securities laws,
pursuant to registration or exemption therefrom. Investors should be aware that
they may be required to bear the financial risks of this investment for an
indefinite period of time. The issuer of these securities may require an opinion
of counsel in form and substance satisfactory to the issuer to the effect that
any proposed transfer or resale is in compliance with the Act and any applicable
state securities laws.
 
(b)           Any other legends required by applicable Laws.
 
The Company may instruct its transfer agent not to register the transfer of the
Securities, unless the conditions specified in the foregoing legends are
satisfied.
 
9.2                 Removal of Legend and Transfer Restrictions.  Any legend
endorsed on a certificate pursuant to Section 9.1 and the stop transfer
instructions with respect to such Securities shall be removed and the Company
shall issue a certificate without such legend to the holder thereof (a) if such
Securities are registered under the Securities Act and a prospectus meeting the
requirements of Section 10 of the Securities Act is available, (b) if such
legend may be properly removed under the terms of Rule 144 promulgated under the
Securities Act, or (c) if such holder provides the Company with an opinion of
counsel for such holder, reasonably satisfactory to legal counsel for the
Company to the effect that a sale, transfer or assignment of such Securities may
be made without registration.
 
9.3                 Waivers and Amendments.  All waivers and amendments
hereunder must be made in writing, and failure of any party at any time to
require another party's performance of any obligation under this Agreement shall
not affect the right subsequently to require performance of that
obligation.  Any waiver of any breach of any provision of this Agreement shall
not be construed as a waiver of any continuing or succeeding breach of such
provision or a waiver or modification of any other provision.
 
 
36

--------------------------------------------------------------------------------

 
 
9.4                 Governing Law.  This Agreement shall be governed in all
respects by the laws of the State of New York without regard to the principles
of conflicts of law thereof.
 
9.5                 Dispute Resolution.
 
(a)           Subject to Section 9.5(b), any dispute, controversy or claim
relating to or arising under, out of or in connection with this Agreement or the
validity, enforceability, construction, performance or breach of this Agreement
(“Dispute”) shall be determined by arbitration administered by the American
Arbitration Association (“AAA”) in accordance with its International Arbitration
Rules (“Rules”) then in force on the date of commencement of the
arbitration.  The arbitration shall be conducted by a panel of three (3)
arbitrators appointed in accordance with the Rules unless the parties otherwise
agree that the arbitration may be conducted by a single arbitrator appointed in
accordance with the Rules.  The place of arbitration shall be New York, New
York, and the language of the arbitration shall be English.  The arbitrators
shall determine the Dispute and render a final award in accordance with the
internal laws of the State of New York.  The award rendered shall be final and
binding on the parties.  The parties agree that any award shall be enforceable
pursuant to the United Nations Convention on the Recognition and Enforcement of
Foreign Arbitral Awards.  The costs of arbitration, including administrative
fees and fees of arbitrators, shall be shared equally by the parties unless
otherwise specified by the arbitrators.  Each party shall bear the cost of its
own attorneys’ and experts’ fees; provided that the arbitrators may in their
discretion award to the prevailing party the costs and expenses incurred by the
prevailing party in connection with the arbitration proceeding.
 
(b)           The parties recognize that irreparable injury may result from a
breach of this Agreement and that money damages would be inadequate to fully
remedy the injury resulting from such breach.  In order to prevent such injury,
the arbitrators shall have the power to grant temporary or permanent injunctive
or other equitable relief.  Prior to the appointment of the arbitrators a party
may, notwithstanding any other provision of this Agreement, seek temporary
injunctive relief in any court of competent jurisdiction (“Temporary
Relief”).  Any party seeking Temporary Relief shall (if arbitration has not been
commenced) simultaneously commence arbitration.  Such court ordered Temporary
Relief shall not continue beyond the entry of any temporary or permanent
injunctive relief granted by the arbitrators or any final award by the
arbitrators, whichever occurs first.
 
9.6                 Successors and Assigns.  Neither this Agreement nor any
right or obligation hereunder is assignable in whole or in part, whether by
operation of Law or otherwise, by any party without the express written consent
of the other party hereto and any such attempted assignment shall be void and
unenforceable.  Notwithstanding the foregoing, Purchaser may transfer or assign
this Agreement or any right or obligation hereunder to an Affiliate or Vicis
Capital Master Fund (“Vicis”), which shall not be deemed an Affiliate of China
Hand solely by virtue of this Section 9.6 and Vicis may assign its rights to any
of its affiliates, at any time prior to or after the Closing.  This Agreement
and the rights and obligations hereunder shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors or
assignees, and no other person shall acquire or have any rights under or by
virtue of this Agreement.
 
37

--------------------------------------------------------------------------------


 
9.7                 Entire Agreement.  This Agreement, the exhibits hereto, each
of the other Transaction Documents, and the other documents delivered pursuant
hereto and thereto, constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof.
 
9.8                 Notices, etc.  All notices, requests, demands, and other
communications under this Agreement shall be in writing and delivered in person
or sent by facsimile or sent by certified mail, postage prepaid, or by
nationally recognized courier service and properly addressed as follows:
 
to the Company:


China New Energy Group
17th Floor, HongJi Building, JinWei Road
HeBei District, Tianjin, China 
Attn: _________________________
Tel. No.: __________________________
Fax No.: ___________________________
Email:


with a copy to, which shall not constitute notice hereunder,


Pillsbury Winthrop Shaw Pittman LLP
2300 N Street , NW
Wahsington DC 20037-1122
Attn.:  Louis A. Bevilacqua
Tel. No.:   (202) 663-8158
Fax No.::  (202) 663-8007
Email: louis.bevilacqua@pillsburylaw.com


to Purchaser:


China Hand Fund I, LLC
558 Lime Rock Road
Lakeville, CT  06039
Attn: Mary Fellows
Tel. No.: 860-435-7000
Fax No.: 860-435-6540
Email: mfellows@kuhnsbrothers.com


with a copy to, which shall not constitute notice hereunder,
 
38

--------------------------------------------------------------------------------




Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York  10022 USA
Attn: Darren L. Ofsink, Esq.
Tel.: (212) 371-8008
Fax No.; (212) 688-7273
Email: dofsink@golawintl.com


Any party hereto may from time to time change its address for the purpose of
notices to that party by a similar notice specifying a new address, but no such
change shall be deemed to have been given until it is actually received by the
party sought to be charged with its contents.  All notices and other
communications required or permitted under this Agreement which are addressed as
provided in this Section 9.8 if delivered personally, by facsimile or by
nationally recognized courier service, shall be effective upon delivery; and, if
delivered by mail, shall be effective three days following deposit in the United
States mail, postage prepaid.
 
9.9                 Severability.  In case any provision of this Agreement shall
be declared invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby.
 
9.10                 Expenses.   The legal fees and other expenses incurred by
the parties with respect to this Agreement and the other Transaction Documents,
and the transactions contemplated hereby and thereby, shall be paid for by the
Company.  At the Closing, Purchaser may deduct from the Purchase Price the
aggregate amount of such fees and expenses incurred by Purchaser in accordance
with Section 3.1(j).  In the event that this Agreement is terminated pursuant to
Sections 7.1(b), the Company will promptly pay to Purchaser, upon demand
therefor, the amount of such fees and expenses incurred by
Purchaser.  Notwithstanding the foregoing, in no event shall the fees and
expenses payable by the Company pursuant to this Section 9.10 exceed $100,000.
 
9.11                 Titles and Subtitles.  The titles of the paragraphs and
subparagraphs of this Agreement are for convenience of reference only and are
not to be considered in construing this Agreement.
 
9.12                 Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.  This Agreement may be
executed and delivered by facsimile signatures.
 
9.13                 No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.
 
 [Signatures follow on the next page]

 
39

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
THE COMPANY:
 
CHINA NEW ENERGY GROUP COMPANY
 
By:
 
/s/ James Li
Name:  James Li
Title:   Authorized  Signatory
 
PURCHASER:
 
CHINA HAND FUND I, LLC
 
By:
 
/s/ John D. Kuhns
Name:  John D. Kuhns
Title:    Member-Manager

 
[Signature Page to Securities Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
CERTAIN DEFINITIONS
 
For purposes of the Agreement to which this Exhibit A is attached, and for
purposes of the other Transaction Documents, unless otherwise specifically
defined therein, the following terms have the following meanings:
 
“AAA” has the meaning set forth in Section 9.5(a).
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, directly or indirectly controlled by, or under direct or
indirect common control with, such Person or a member of such Person's immediate
family; or if such Person is a partnership, any general partner of such Person
or a Person controlling any such general partner.  For purposes of this
definition, "control" (including "controlled by" and "under common control
with") shall mean the power, directly or indirectly, to direct or cause the
direction of the management and policies of such Person whether through the
ownership of voting securities, by contract or otherwise.
 
“After-Tax Net Income” means the Company’s income after taxes determined in
accordance with GAAP as reported in the Company’s Annual Report on Form 10-K for
fiscal year 2009.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Balance Sheet” has the meaning set forth in Section 4.5.
 
“Balance Sheet Date” has the meaning set forth in Section 4.7(a).
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
the national or state banks located in the State of New York are authorized to
be closed.
 
“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
 
“Certificates” has the meaning set forth in Section 1.1.
 
“Closing” has the meaning set forth in Section 2.1.
 
“Closing Date” has the meaning set forth in Section 2.1.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commission” means the Securities and Exchange Commission of the United States
of America.
 
“Common Stock” has the meaning set forth in Section 4.2(a).
 

--------------------------------------------------------------------------------


 
“Company” has the meaning set forth in the Preamble.
 
“Company Account” means an account of the Company designated in a written notice
delivered to Purchaser at least one Business Day prior to the date of any
required payment by Purchaser to the Company under this Agreement.
 
“Company Business” means the business of the Company and its Subsidiaries as
currently conducted and as proposed to be conducted.
 
“Company Indemnified Parties” has the meaning set forth in Section 8.2(b).
 
"Company Intellectual Property” means all Intellectual Property in existence as
of the Closing Date that is owned by or exclusively licensed to the Company or
any of its Subsidiaries and all other Intellectual Property in existence as of
the Closing Date that is Used in or, to the Knowledge of the Company, necessary
for the conduct of the Company Business, excluding commercially available
off-the-shelf software licenses and any Intellectual Property necessary in
connection with any equipment, machinery or other asset that the Company or any
of its Subsidiaries must purchase from third parties.
 
“Contracts” means all contracts, agreements, commitments and understandings
relating to the Company Business or to which the Company is a party or has an
interest, whether oral or written, including, but not limited to, purchase, sale
or other commitments, distributorship, franchise or similar agreements, patent
or trademark licensing agreements (either as licensor or licensee), lease or
sublease agreements (either as lessor or lessee), equipment or vehicle leases,
employment agreements (including, but not limited to, agreements entered into by
employees of the Company relating to the transfer and/or safeguarding of
Intellectual Property rights), consulting agreements, union or collective
bargaining agreements, guarantees, loan agreements, non-competition agreements,
severance agreements, letters of credit, joint venture, limited liability
company or partnership agreements, and supply or requirements contracts.
 
“Conversion Shares” means collectively the shares of Common Stock issued or
issuable upon conversion of the Series B Preferred Stock issued or issuable
hereunder.
 
“Disclosure Schedules” means the exceptions to the Company’s representations and
warranties made in Article IV of this Agreement, set forth on the schedules
attached hereto as Exhibit G.
 
“Dispute” has the meaning set forth in Section 9.5.
 
“Employment Agreements” has the meaning set forth in Section 4.16(b).
 
“Environmental Law” means all applicable laws (whether imposed by federal,
state, local or foreign statutes, regulation, rules, codes, licenses, permits,
administrative orders, ordinances, judicial orders or otherwise) relating to
protection of the environment, prevention, minimization or remediation of
pollution, or control and tracking of any hazardous substance, hazardous waste
or other waste.  Environmental Law shall include without limitation CERCLA; the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq.; the
Clean Water Act, 33 U.S.C. § 1311, et seq.; the Clean Air Act, 42 U.S.C.
§ 7401-7642; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136-136y, the
Oil Pollution Act; the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. § 1101, et seq. and similar or related state, local or foreign
laws including without limitation any applicable national, provincial and local
environmental laws and regulations in the People’s Republic of China.
 

--------------------------------------------------------------------------------


 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
 
“Exchange Act” has the meaning set forth in Section 4.25(a).
 
“Financial Statements” has the meaning set forth in Section 4.7(a).
 
“GAAP” means United States generally accepted accounting principles,
consistently applied.
 
“Governmental Authority” means any: (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(ii) federal, state, local, municipal, foreign or other government; or (iii)
governmental or quasi-governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, organization, unit, body or entity and any court or other tribunal).
 
“Indemnified Parties” has the meaning set forth in Section 8.2(b).
 
“Indemnifying Party” has the meaning set forth in Section 8.3(a).
 
"Intellectual Property" means any and all of the following and all rights in,
arising out of or associated therewith:  (i) all United States, international
and foreign patents and applications therefor and all reissues, divisions,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof; (ii) all inventions (whether patentable or not), invention disclosures,
and improvements, all other rights corresponding thereto throughout the world,
(iii) trade secrets, proprietary information, know how, technology, technical
data and customer lists, and all documentation relating to any of the foregoing;
(iv) all copyrights, copyright registrations and applications therefor, and all
other rights corresponding thereto throughout the world; (v) all industrial
designs and any registrations and applications therefor throughout the world;
(vi) all domain names, uniform resource locators (“URLs”) and other names and
locators associated with the Internet; (vii) all trade names, logos, common law
trademarks and service marks, trademark and service mark registrations and
applications therefor throughout the world; (viii) all databases and data
collections and all rights therein throughout the world; (ix) all moral and
economic rights of authors and inventors, however denominated, throughout the
world; (x) all software; (xi) all content, text, graphics, images, audio, video,
data, and software included on or used to operate and maintain the Company’s
websites, including all data, documentation, ASP, HTML, DHTML, SHTML, and XML
files, cgi and other scripts, all programming code (source and object),
subscriber and other data, archives, and server and traffic logs relating to the
Company’s websites; (xii) all historical or archived data relating to any of the
Company’s websites and (xiii) any similar or equivalent rights to any of the
foregoing anywhere in the world.
 

--------------------------------------------------------------------------------


 
“IRS” means the Internal Revenue Service.
 
 “Knowledge,” when used to refer to the Company, means the actual knowledge of
any director of the Board of Directors of the Company or any Subsidiary of the
Company and any officers of the Company or any Subsidiary of the Company, as
well as any other knowledge which such persons would have possessed had they
made reasonable inquiry of appropriate employees, agents, or books and records
of the Company with respect to the matter in question.
 
“Law” means any law, statute, code, ordinance, regulation, rule, Permit, rules
of common law, standards, directives, guidelines and the like, including any
judicial and administrative interpretations thereof, of any Governmental
Authority, including all judicial and administrative Orders.
 
“Leased Property” or “Leased Properties” has the meaning set forth in Section
4.12(b).
 
“Liens” in respect of any property or assets, shall mean any encumbrance or
title defect of whatever kind or nature, regardless of form, whether or not
registered or registrable and whether or not consensual or arising by Law,
including, but not limited to, any lien, mortgage, charge, pledge, security
interest, assignment, lease, option, easement, servitude, right-of-way,
conditional sales contract, encroachment, restrictive covenant, right of first
refusal, right of use or any other right or claim of any kind or nature
whatsoever (or any agreement to grant or furnish any of the foregoing) which
affects ownership or possession of, or title to, or any interest in, or the
right to use or occupy such property or assets.
 
“Material Adverse Change” means a change which would have a Material Adverse
Effect.
 
“Material Adverse Effect” means any change in or effect that, either
individually or in the aggregate with all other changes or effects, (i) is or is
reasonably likely to be materially adverse to the assets, business, prospects,
results of operations, or condition (financial or otherwise) of the Company,
taken as a whole, or (ii) would materially impair the ability of the Company or
Purchaser to (A) consummate the transactions contemplated by this Agreement or
any Transaction Documents or (B) perform its respective obligations hereunder or
thereunder.
 
“Material Contract” has the meaning set forth in Section 4.14(b).
 
“Order” means any order, judgment, ruling, injunction, assessment, award, decree
or writ of any Governmental Authority.
 

--------------------------------------------------------------------------------


 
“Owned Real Property” or “Owned Real Properties” has the meaning set forth in
Section 4.12(a).
 
“Party Confidential Information” has the meaning set forth in Section 6.4.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Permit” means any license, permit, authorization, certificate of authority,
qualification or similar document or authority that has been issued or granted
by any Governmental Authority.
 
“Permitted Liens” means (i) Liens imposed by Law, such as carrier's,
warehousemen's and mechanic's liens and other similar liens, which arise in the
ordinary course of business with respect to obligations not yet due or being
diligently contested in good faith by appropriate proceedings and for which the
Company shall have set aside adequate reserves on its books as required by GAAP,
(ii) Liens for Taxes that are not yet due, or that are described in the
Disclosure Schedules and are being diligently contested in good faith by
appropriate proceedings and for which the Company shall have set aside adequate
reserves on its books as required by GAAP, (iii) applicable Laws regulating the
use or occupancy of real property or the character, dimensions or locations of
the improvements thereon, including, without limitation, building restrictions
and zoning laws, so long as the same do not materially impair the value of such
property or the operation of the Company’s business as currently conducted, and
(iv) covenants, consents, reservations, servitudes, restrictions, easements,
rights of way and other similar rights for utilities, public streets and
roadways, so long as the same do not materially impair the value of such
property or the operation of the Company’s business as currently conducted.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated organization or Governmental Authority.
 
“Plan” has the meaning set forth in Section 4.2(b).
 
“Preferred Stock” has the meaning set forth in Section 4.2(a).
 
“Purchase Price” has the meaning set forth in Section 1.2.
 
“Purchaser” has the meaning set forth in the Preamble.
 
“Purchaser Indemnified Parties” has the meaning set forth in Section 8.2(a).
 
“Real Property” means the Leased Properties and the Owned Real Properties.
 
“Registration Rights Agreement” has the meaning set forth in Section 1.4.
 
“Representatives” has the meaning set forth in Section 6.2.
 
“Rights Agreements” has the meaning set forth in Section 1.4.
 

--------------------------------------------------------------------------------


 
“Rules” has the meaning set forth in Section 9.5(a).
 
“SEC Documents” has the meaning set forth in Section 4.25(a).
 
“Securities” means collectively Series B Shares, Warrants, Conversion Shares and
Warrant Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the
regulations promulgated thereto.
 
“Series B Certificate” has the meaning set forth in Section 1.1.
 
“Series B Shares” has the meaning set forth in Section 1.2.
 
“Subsidiary” means, with respect to the Company, any other Person with respect
to which the Company possesses direct or indirect power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract, or otherwise; provided, that, for
purposes of this Agreement and each of the other Transaction Documents, as of
the date of this Agreement, Willsky and its Subsidiary should be deemed direct
and indirect Subsidiaries of the Company.
 
“Tax” or “Taxes” means all federal, state, local, foreign or other governmental
taxes, assessments, duties, fees, levies or similar charges of any kind imposed
by a Governmental Authority, including, but not limited to, all income, profit,
gross receipts, franchise, excise, property, use, intangibles, sales, payroll,
social security, employment, value added, withholding and other taxes, and
including all interest, penalties and additional amounts imposed with respect to
such amounts, whether as a primary obligor or as a result of being a
“transferee” (within the meaning of Section 6901 of the Code or any other
applicable Law) of another Person or as a result of being a member of an
affiliated, consolidated, unitary or combined group.
 
“Tax Return” means any return, declaration, report, information return,
statement, notice or other document filed, or required to be filed, with any
Governmental Authority relating to Taxes, including any schedule or attachment
thereto, and including any amendment thereof.
 
“Temporary Relief” has the meaning set forth in Section 9.5(b).
 
“Trading Day” means any day during which the OTC Bulletin Board (or other
quotation venue or principal exchange on which the Common Stock is traded) shall
be open for trading.
 
“Transaction Documents” means collectively, this Agreement, the Amended and
Restated Registration Rights Agreement, the Series B Securities Escrow
Agreement, the Closing Escrow Agreement and the Series B Certificate and the
certificates, documents and instrument related to or contemplated by each of the
foregoing agreements.
 

--------------------------------------------------------------------------------


 
“Use” or “Used” means to use, make, have made, develop, market, sell, offer to
sell, import, transfer, practice, license (or sublicense), transmit, broadcast,
reproduce, perform, display, modify, create derivative works based upon,
distribute (electronically or otherwise) and disclose.
 
“Warrants” has the meaning set forth in Section 1.2.
 
“Warrant Shares” has the meaning set forth in Section 1.2.

 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
CERTIFICATE OF DESIGNATION FOR
 
SERIES B CONVERTIBLE PREFERRED STOCK
 

 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF WARRANT

 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
SERIES B SECURITIES ESCROW AGREEMENT

 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
CLOSING ESCROW AGREEMENT

 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
DISCLOSURE SCHEDULES

 

--------------------------------------------------------------------------------

 

LIST OF SCHEDULES

 

--------------------------------------------------------------------------------

 